Exhibit 10.1

 

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION, UNLESS IN THE OPINION OF COUNSEL SATISFACTORY TO THE
PARTNERSHIP THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS.

 

 

FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

RHP HOTEL PROPERTIES, LP

a Delaware limited partnership

Dated as of December 31, 2018



--------------------------------------------------------------------------------

CONTENTS

 

Article I. DEFINED TERMS      1   Article II. ORGANIZATIONAL MATTERS      15  
           Section 2.01    Organization      15     Section 2.02    Name      15
    Section 2.03    Registered Office and Agent; Principal Office      15    
Section 2.04    Power of Attorney.      16     Section 2.05    Term      17    
Section 2.06    Partnership Interests as Securities      17   Article III.
PURPOSE      17     Section 3.01    Purpose and Business      17    
Section 3.02    Powers.      17     Section 3.03    Partnership Only for
Partnership Purposes Specified      18     Section 3.04    Representations and
Warranties by the Parties.      18   Article IV. PARTNERSHIP INTERESTS; CAPITAL
CONTRIBUTIONS      19     Section 4.01    Partnership Units and Capital
Contributions of the Partners      19     Section 4.02    Classes and Series of
Partnership Units      19     Section 4.03    Issuances of Additional
Partnership Units.      20     Section 4.04    Additional Funds and Capital
Contributions.      21     Section 4.05    Equity Incentive Plans      23    
Section 4.06    No Interest; No Return      25     Section 4.07    Other
Contribution Provisions      25     Section 4.08    Not Publicly Traded      25
  Article V. DISTRIBUTIONS      25     Section 5.01    Requirement and
Characterization of Distributions      25     Section 5.02    Interests in
Property Not Held Through the Partnership      26     Section 5.03   
Distributions In-Kind      26     Section 5.04    Amounts Withheld      26    
Section 5.05    Distributions Upon Liquidation      26     Section 5.06   
Distributions to Reflect Issuance of Additional Partnership Units      26    
Section 5.07    Restricted Distributions      26   Article VI. ALLOCATIONS     
27     Section 6.01    Timing and Amount of Allocations of Net Income and Net
Loss      27     Section 6.02    General Allocations.      27     Section 6.03
   Additional Allocation Provisions      27     Section 6.04    Tax Allocations.
     29   Article VII. MANAGEMENT AND OPERATIONS OF BUSINESS      30    
Section 7.01    Management.      30     Section 7.02    Certificate of Limited
Partnership      35  

 

i



--------------------------------------------------------------------------------

  Section 7.03    Restrictions on General Partner’s Authority.      35    
Section 7.04    Reimbursement of the General Partner and Parent.      35    
Section 7.05    Contracts with Affiliates.      37     Section 7.06   
Indemnification.      37     Section 7.07    Standard of Care; Limitation of
Liability of Covered Persons.      39     Section 7.08    Other Matters
Concerning the General Partner.      40     Section 7.09    Title to Partnership
Assets      41     Section 7.10    Reliance by Third Parties      41   Article
VIII. RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS      41     Section 8.01   
Limitation of Liability      41     Section 8.02    Management of Business     
41     Section 8.03    Outside Activities of Limited Partners      41    
Section 8.04    Withdrawal; Return of Capital      42     Section 8.05   
Adjustment Factor      42     Section 8.06    Redemption Rights. Except as
otherwise agreed by the Partners:      42   Article IX. BOOKS, RECORDS,
ACCOUNTING AND REPORTS      44     Section 9.01    Records and Accounting.     
44     Section 9.02    Reports.      44   Article X. TAX MATTERS      45    
Section 10.01    Preparation of Tax Returns      45     Section 10.02    Tax
Elections      45     Section 10.03    Partnership Representative.      45    
Section 10.04    Withholding      47   Article XI. TRANSFERS AND WITHDRAWALS   
  48     Section 11.01    Transfer.      48     Section 11.02    Transfer of
General Partner’s Partnership Interest.      48     Section 11.03    Transfer of
Limited Partners’ Partnership Interests.      49     Section 11.04   
Substituted Limited Partners.      51     Section 11.05    Assignees      51    
Section 11.06    General Provisions.      52   Article XII. ADMISSION OF
PARTNERS      53     Section 12.01    Admission of Successor General Partner   
  53     Section 12.02    Admission of Additional Limited Partners.      53    
Section 12.03    Amendment of Certificate      54     Section 12.04    Limit on
Number of Partners      54     Section 12.05    Admission      54   Article
XIII. DISSOLUTION, LIQUIDATION AND TERMINATION      55     Section 13.01   
Dissolution      55     Section 13.02    Winding Up.      55     Section 13.03
   [Omitted]      57  

 

ii



--------------------------------------------------------------------------------

  Section 13.04    Notice of Dissolution      57     Section 13.05   
Cancellation of Certificate of Limited Partnership      57     Section 13.06   
Reasonable Time for Winding-Up      57   Article XIV. PROCEDURES FOR ACTIONS AND
CONSENTS OF PARTNERS; MEETINGS; AMENDMENTS      58     Section 14.01   
Procedures for Actions and Consents of Partners      58     Section 14.02   
Meetings of the Limited Partners.      58   Article XV. GENERAL PROVISIONS     
59     Section 15.01    Addresses and Notice      59     Section 15.02    Titles
and Captions      59     Section 15.03    Pronouns and Plurals      59    
Section 15.04    Further Action      59     Section 15.05    Binding Effect     
59     Section 15.06    Waiver      59     Section 15.07    Counterparts      60
    Section 15.08    Applicable Law.      60     Section 15.09    Entire
Agreement      60     Section 15.10    Invalidity of Provisions      60    
Section 15.11    Limitation to Preserve REIT Qualification      61    
Section 15.12    No Partition      61     Section 15.13    No Third-Party Rights
Created Hereby      61     Section 15.14    No Rights as Members of the General
Partner Nor as Stockholders of the Parent      62     Section 15.15       
Amendments to Agreement      62  

 

Exhibit A    

  Units Held as of December 31, 2018      A-1  

Exhibit B

  Notice of Redemption of OP Units      B-1  

Exhibit C

  Certification of Non-Foreign Status (Entities)      C-1  

Exhibit D

  Certification of Non-Foreign Status (Individuals)      D-1  

 

iii



--------------------------------------------------------------------------------

THIS FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF RHP HOTEL
PROPERTIES, LP, dated as of December 31, 2018 (the “Effective Date”), is made by
and among each of the Persons who is a party to or otherwise bound by this
Agreement and is listed as a Holder in the books and records of the Partnership.

WHEREAS, the Certificate of Limited Partnership of the Partnership was filed in
the office of the Secretary of State of the State of Delaware on September 14,
2012, which Certificate designated RHP Partner, LLC (“RHP Partner”), a Delaware
limited liability company, as the sole general partner of the Partnership;

WHEREAS, RHP Partner and Ryman Hospitality Properties, Inc. (“Parent”), a
Delaware corporation, entered into a Limited Partnership Agreement, dated as of
September 14, 2012, to set forth the rights and obligations of the parties
thereto (the “Original Agreement”);

WHEREAS, RHP Partner and Parent desire to amend and restate the Original
Agreement in its entirety by entering into this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
and restate the Original Agreement in its entirety and agree to continue the
Partnership as a limited partnership under the Delaware Revised Uniform Limited
Partnership Act, as amended from time to time, as follows:

ARTICLE I.

DEFINED TERMS

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“Act” means the Delaware Revised Uniform Limited Partnership Act (6 Del. C. §
17-101 et seq.), as it may be amended from time to time, and any successor to
such statute.

“Additional Funds” has the meaning set forth in Section 4.04(a) hereof.

“Additional Limited Partner” means a Person who is admitted to the Partnership
as a Limited Partner pursuant to Section 4.03 and Section 12.02 hereof.

“Adjusted Capital Account” means the Capital Account maintained for each Holder,
which, as of the end of each Partnership Year, is (i) increased by any amounts
which such Holder is obligated to restore pursuant to any provision of this
Agreement or is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and
(ii) decreased by the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

1



--------------------------------------------------------------------------------

“Adjusted Capital Account Deficit” means, with respect to any Holder, the
deficit balance, if any, in such Holder’s Adjusted Capital Account as of the end
of the relevant Partnership Year.

“Adjustment Factor” means 1.0; provided, however, that in the event that:

(a)    the Parent (1) declares or pays a dividend on its outstanding Common REIT
Shares wholly or partly in Common REIT Shares or makes a distribution to all
holders of its outstanding Common REIT Shares wholly or partly in Common REIT
Shares, (2) splits or subdivides its outstanding Common REIT Shares or
(3) effects a reverse stock split or otherwise combines its outstanding Common
REIT Shares into a smaller number of Common REIT Shares, the Adjustment Factor
shall be adjusted by multiplying the Adjustment Factor previously in effect by a
fraction, (A) the numerator of which shall be the number of Common REIT Shares
issued and outstanding on the record date for such dividend, distribution,
split, subdivision, reverse split or combination (assuming for such purposes
that such dividend, distribution, split, subdivision, reverse split or
combination has occurred as of such time) and (B) the denominator of which shall
be the actual number of Common REIT Shares (determined without the above
assumption) issued and outstanding on the record date for such dividend,
distribution, split, subdivision, reverse split or combination;

(b)    the Parent distributes any rights, options or warrants to all holders of
its Common REIT Shares to subscribe for or to purchase or to otherwise acquire
Common REIT Shares (or other securities or rights convertible into, exchangeable
for or exercisable for Common REIT Shares) at a price per share less than the
Value of a Common REIT Share on the record date for such distribution (each a
“Distributed Right”), then, as of the distribution date of such Distributed
Rights, or, if later, the time such Distributed Rights become exercisable, the
Adjustment Factor shall be adjusted by multiplying the Adjustment Factor
previously in effect by a fraction (1) the numerator of which shall be the sum
of (A) the number of Common REIT Shares issued and outstanding on the record
date (or, if later, the date such Distributed Rights become exercisable) plus
(B) the maximum number of Common REIT Shares purchasable under such Distributed
Rights and (2) the denominator of which shall be the sum of (A) the number of
Common REIT Shares issued and outstanding on the record date (or, if later, the
date such Distributed Rights become exercisable) plus (B) a fraction (i) the
numerator of which is the maximum number of Common REIT Shares purchasable under
such Distributed Rights multiplied by the minimum purchase price per Common REIT
Share under such Distributed Rights and (ii) the denominator of which is the
Value of a Common REIT Share as of the record date (or, if later, the date such
Distributed Rights become exercisable); provided, however, that if any such
Distributed Rights expire or become no longer exercisable, then the Adjustment
Factor shall be adjusted, effective retroactive to the date of distribution of
the Distributed Rights, to reflect a reduced maximum number of Common REIT
Shares or any change in the minimum purchase price for the purposes of the above
fraction;

(c)    the Parent shall, by dividend or otherwise, distribute to all holders of
its Common REIT Shares evidences of its indebtedness or assets (including
securities, but excluding any dividend or distribution referred to in subsection
(a) or (b) above), which evidences of indebtedness or assets relate to assets
not received by the Parent or its Subsidiaries pursuant to a pro rata
distribution by the Partnership, then the Adjustment Factor shall be adjusted to
equal the amount

 

2



--------------------------------------------------------------------------------

determined by multiplying the Adjustment Factor in effect immediately prior to
the close of business on the date fixed for determination of stockholders of the
Parent entitled to receive such distribution by a fraction (1) the numerator of
which shall be such Value of a Common REIT Share on the date fixed for such
determination and (2) the denominator of which shall be (A) the Value of a
Common REIT Share on the dates fixed for such determination minus (B) the then
fair market value (as determined by Parent, whose determination shall be
conclusive) of the portion of the evidences of indebtedness or assets so
distributed applicable to one Common REIT Share; and

(d)    an entity other than an Affiliate of the Parent shall acquire a majority
of the issued and outstanding shares of stock of the Parent (by vote or value)
pursuant to any merger, consolidation or combination of the Parent with or into
another entity (the “Successor Entity”), the Adjustment Factor shall be adjusted
by multiplying the Adjustment Factor by the number of shares of the Successor
Entity into which one Common REIT Share is converted pursuant to such merger,
consolidation or combination, determined as of the date of such merger,
consolidation or combination.

Any adjustments to the Adjustment Factor shall become effective immediately
after the effective date of such event, retroactive to the record date, if any,
for such event. Notwithstanding the foregoing, the Adjustment Factor shall not
be adjusted in connection with an event described in clauses (a) or (b) above
if, in connection with such event, the Partnership makes a distribution of cash,
Partnership Units, REIT Shares and/or rights, options or warrants to acquire
Partnership Units and/or REIT Shares with respect to all applicable OP Units or
effects a reverse split of, or otherwise combines, the OP Units, as applicable,
that is comparable as a whole in all material respects with such an event, or if
in connection with an event described in clause (d) above, the consideration in
Section 11.02(b) hereof is paid to the Holders that own OP Units.

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling or controlled by or under common control with such
Person, (ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person, (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests or
(iv) any officer, director, general partner or trustee of such Person or any
Person referred to in clauses (i), (ii) or (iii) above. For purposes of this
definition, “control” when used with respect to any Person means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Agreement” means this First Amended and Restated Agreement of Limited
Partnership of RHP Hotel Properties, LP, as it may be further amended,
supplemented or restated from time to time.

“Assignee” means a Person to whom a Partnership Interest has been Transferred in
a manner permitted under this Agreement, but who has not become a Substituted
Limited Partner, and who has only those rights set forth in Section 11.05
hereof.

 

3



--------------------------------------------------------------------------------

“Available Cash” means, with respect to any period for which such calculation is
being made, the amount of cash available for distribution by the Partnership to
the Partners in respect of their Partnership Interests as determined by the
General Partner.

“BBA Procedures” has the meaning set forth in Section 10.03(c) hereof.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Bylaws” means the Bylaws of the Parent, as amended, supplemented or restated
from time to time.

“Capital Account” means, with respect to any Holder, the Capital Account
maintained for such Holder in the Partnership’s books and records in accordance
with the following provisions:

(a)    To each Holder’s Capital Account, there shall be added such Holder’s
Capital Contributions, such Holder’s distributive share of Net Income and any
items in the nature of income or gain that are specially allocated pursuant to
Section 6.03 hereof, and the principal amount of any Partnership liabilities
assumed by such Holder or that are secured by any property distributed to such
Holder.

(b)    From each Holder’s Capital Account, there shall be subtracted the amount
of cash and the Gross Asset Value of any property distributed to such Holder
pursuant to any provision of this Agreement, such Holder’s distributive share of
Net Losses and any items in the nature of expenses or losses that are specially
allocated pursuant to Section 6.03 hereof, and the principal amount of any
liabilities of such Holder assumed by the Partnership or that are secured by any
property contributed by such Holder to the Partnership.

(c)    In the event any Partnership Interest is Transferred in accordance with
the terms of this Agreement, the transferee shall succeed to the Capital Account
of the transferor to the extent that it relates to the Transferred interest.

(d)    In determining the principal amount of any liability for purposes of
subsections (a) and (b) hereof, there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Regulations.

(e)    The provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Regulations Sections 1.704-1(b) and
1.704-2, and shall be interpreted and applied in a manner consistent with such
Regulations. If the General Partner shall determine that it is prudent to modify
the manner in which the Capital Accounts are maintained in order to comply with
such Regulations, the General Partner may make such modification provided that
such modification will not have a material effect on the amounts distributable
to any Holder without such Holder’s prior written consent. Notwithstanding the
foregoing, the General Partner may (i) make any adjustments that the General
Partner determines to be necessary or appropriate to maintain equality between
the Capital Accounts of the Holders and the amount of Partnership capital
reflected on the Partnership’s balance sheet, as computed for book purposes, in
accordance with Regulations Section 1.704-1(b)(2)(iv)(q) and (ii) make any
modifications that the General Partner determines to be appropriate in the event
that unanticipated events might otherwise cause this Agreement not to comply
with Regulations Section 1.704-1(b) or Section 1.704-2.

 

4



--------------------------------------------------------------------------------

“Capital Account Deficit” has the meaning set forth in Section 13.02(c) hereof.

“Capital Contribution” means, with respect to any Holder, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Partner
contributes to the Partnership or is deemed to contribute to the Partnership
pursuant to Section 4.04 hereof.

“Cash Amount” means, with respect to a Tendering Partner, an amount of cash
equal to the product of (A) the Value of a Common REIT Share and (B) such
Tendering Partner’s Common REIT Shares Amount determined as of the date of
receipt by the General Partner of such Tendering Partner’s Notice of Redemption
or, if such date is not a Business Day, the immediately preceding Business Day.

“Certificate” means the Certificate of Limited Partnership of the Partnership
filed in the office of the Secretary of State of the State of Delaware on
September 14, 2012, as amended from time to time in accordance with the terms
hereof and the Act.

“Charity” means an entity described in Code Section 501(c)(3) or any trust all
the beneficiaries of which are such entities.

“Charter” means the Certificate of Incorporation of the Parent as filed with the
Secretary of State of the State of Delaware, as amended, supplemented or
restated from time to time.

“Closing Price” has the meaning set forth in the definition of “Value”.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder. Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.

“Common REIT Share” means a share of the Parent’s common stock, par value $0.01
per share. Where relevant in this Agreement, “Common REIT Shares” includes
shares of the Parent’s common stock, par value $0.01 per share, issued upon the
conversion of Preferred REIT Shares.

“Common REIT Shares Amount” means a number of Common REIT Shares equal to the
product of (a) the number of Tendered Units and (b) the Adjustment Factor in
effect on the Specified Redemption Date with respect to such Tendered Units;
provided, however, that in the event that the Parent issues to all holders of
Common REIT Shares as of a certain record date rights, options, warrants or
convertible or exchangeable securities entitling the Parent’s stockholders to
subscribe for or purchase REIT Shares, or any other securities or property
(collectively, the “Rights”), with the record date for such Rights issuance
falling within the period starting on the date of the Notice of Redemption and
ending on the day immediately preceding the Specified Redemption Date, which
Rights will not be distributed before the relevant Specified Redemption Date,
then the Common REIT Shares Amount shall also include such Rights that a holder
of that number of Common REIT Shares would be entitled to receive, expressed,
where relevant hereunder, in a number of Common REIT Shares determined by the
General Partner.

 

5



--------------------------------------------------------------------------------

“Consent” means the consent to, approval of, or vote in favor of a proposed
action.

“Contributed Property” means each item of Property, but excluding cash,
contributed to the Partnership, net of any liabilities assumed by the
Partnership relating to such Contributed Property and any liability to which
such Contributed Property is subject.

“Controlled Entity” means, as to any Partner, (a) any corporation more than
twenty-five percent (25%) of the outstanding voting stock of which is owned by
such Partner and such Partner’s Family Members and Affiliates, (b) any trust,
whether or not revocable, of which such Partner and such Partner’s Family
Members and Affiliates are the sole initial income beneficiaries, (c) any
partnership of which such Partner or such Partner’s Family Members and
Affiliates are the managing partners and in which such Partner, such Partner’s
Family Members and Affiliates hold partnership interests representing at least
twenty-five percent (25%) of such partnership’s capital and profits and (d) any
limited liability company of which such Partner or such Partner’s Family Members
and Affiliates are the managers or otherwise control the management of such
limited liability company and in which such Partner, such Partner’s Family
Members and Affiliates hold membership interests representing at least
twenty-five percent (25%) of such limited liability company’s capital and
profits.

“Covered Person” means (A) any of the General Partner, the Parent and any
successor to any of the foregoing and (B) any officer, member, manager or
director, as applicable, of the Partnership, the General Partner, the Parent or
any Subsidiary of any of the foregoing (including by reason of being named a
Person who is about to become an officer, member, manager or director, as
applicable, of any of the foregoing).

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to financial
institutions or other Persons in respect of reimbursement obligations under
letters of credit, surety bonds and other similar instruments guaranteeing
payment or other performance of obligations by such Person; (iii) all
indebtedness for borrowed money or for the deferred purchase price of property
or services secured by any lien on any property owned by such Person, to the
extent attributable to such Person’s interest in such property, even though such
Person has not assumed or become liable for the payment thereof; and (iv) lease
obligations of such Person that, in accordance with U.S. GAAP, should be
capitalized.

“Depreciation” means, for each Partnership Year, an amount equal to the federal
income tax depreciation, amortization or other cost recovery deduction allowable
with respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or period, Depreciation shall be in an
amount that bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis;
provided, however, that if the federal income tax depreciation, amortization or
other cost recovery deduction for such year or period is zero, Depreciation
shall be determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the General Partner.

 

6



--------------------------------------------------------------------------------

“Distributed Right” has the meaning set forth in the definition of “Adjustment
Factor”.

“Equity Incentive Plan” means any equity incentive plan adopted by the
Partnership or the Parent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Family Member” means, as to a Person that is an individual, such Person’s
spouse, ancestors (whether by blood or by adoption or step-ancestors by
marriage), descendants (whether by blood or by adoption or step-descendants by
marriage), brothers and sisters, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, sister-in-law and descendants (whether by blood
or by adoption or step-descendants by marriage) of a brother or sister and any
inter vivos or testamentary trusts (whether revocable or irrevocable) of which
only such Person, his or her spouse, ancestors (whether by blood or by adoption
or step-ancestors by marriage), descendants (whether by blood or by adoption or
step-descendants by marriage), brothers and sisters, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law and
descendants (whether by blood or by adoption or step-descendants by marriage) of
a brother or sister are initial income beneficiaries.

“Final Adjustment” has the meaning set forth in Section 10.03(b)(ii) hereof.

“Funding Debt” means the incurrence of any Debt for the purpose of providing
funds to the Partnership by or on behalf of the Parent or any wholly owned
subsidiary of the Parent.

“General Partner” means RHP Partner, LLC, a Delaware limited liability company,
and its successors and assigns, as the general partner of the Partnership.

“General Partner Interest” means the Partnership Interest held by the General
Partner, which Partnership Interest is an interest as a general partner under
the Act.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a)    The initial Gross Asset Value of any asset contributed by a Partner to
the Partnership shall be the gross fair market value of such asset as determined
by the General Partner.

 

7



--------------------------------------------------------------------------------

(b)    The Gross Asset Values of all Partnership assets immediately prior to the
occurrence of any event described in clause (i), clause (ii), clause (iii) or
clause (iv) hereof shall be adjusted to equal their respective gross fair market
values, as determined by the General Partner, as of the following times:

(i)    the acquisition of an additional Partnership Interest (other than in
connection with the execution of this Agreement but including, without
limitation, acquisitions pursuant to Section 4.02 hereof or contributions by the
General Partner pursuant to Section 4.02 hereof) by a new or existing Partner in
exchange for more than a de minimis Capital Contribution, if the General Partner
reasonably determines that such adjustment is necessary or appropriate to
reflect the relative economic interests of the Holders in the Partnership;

(ii)    the distribution by the Partnership to a Holder of more than a de
minimis amount of Property as consideration for a Partnership Interest, if the
General Partner reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Holders in the
Partnership;

(iii)    the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); and

(iv)    at such other times as the General Partner shall reasonably determine
necessary or advisable in order to comply with Regulations Sections 1.704-1(b)
and 1.704-2.

(c)    The Gross Asset Value of any Partnership asset distributed to a Holder
shall be the gross fair market value of such asset on the date of distribution
as determined by the the General Partner using such reasonable method of
valuation as it may adopt.

(d)    The Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subsection (d) to the
extent that the General Partner reasonably determines that an adjustment
pursuant to subsection (b) above is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subsection (d).

(e)    If the Gross Asset Value of a Partnership asset has been determined or
adjusted pursuant to subsection (a), subsection (b) or subsection (d) above,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Net Income and
Net Losses.

“Holders” mean the Partners and Assignees, collectively, and “Holder” means any
Partner or Assignee.

“Incapacity” or “Incapacitated” means, (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, or the revocation of the corporation’s charter or limited liability
company’s certificate of formation; (iii) as to any Partner that is a
partnership, the dissolution and commencement of winding up of the partnership;
(iv) as to any Partner that is an estate, the distribution by the fiduciary of
the estate’s entire Partnership Interest; (v) as to any trust that is a Partner,
the termination of the trust (but not the substitution of the trustee of the
trust); or (vi) as to any Partner,

 

8



--------------------------------------------------------------------------------

the bankruptcy of such Partner. For purposes of this definition, bankruptcy of a
Partner shall be deemed to have occurred when (a) the Partner commences a
voluntary proceeding seeking liquidation, reorganization or other relief of or
against such Partner under any bankruptcy, insolvency or other similar law now
or hereafter in effect, (b) the Partner is adjudged as bankrupt or insolvent, or
a final and nonappealable order for relief under any bankruptcy, insolvency or
similar law now or hereafter in effect has been entered against the Partner,
(c) the Partner executes and delivers a general assignment for the benefit of
the Partner’s creditors, (d) the Partner files an answer or other pleading
admitting or failing to contest the material allegations of a petition filed
against the Partner in any proceeding of the nature described in clause
(b) above, (e) the Partner seeks, consents to or acquiesces in the appointment
of a trustee, receiver or liquidator for the Partner or for all or any
substantial part of the Partner’s properties, (f) any proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect has not been dismissed within 120
days after the commencement thereof, (g) the appointment without the Partner’s
consent or acquiescence of a trustee, receiver or liquidator has not been
vacated or stayed within 90 days of such appointment, or (h) an appointment
referred to in clause (g) above is not vacated within 90 days after the
expiration of any such stay.

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as a Covered Person and (ii) such other Persons as the General Partner
may designate from time to time (whether before or after the event giving rise
to potential liability).

“Investment” means the Gaylord Rockies Resort and Convention Center, a planned
1,500 key hotel and convention center development, in Aurora, Colorado.

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

“Limited Partner” means any Person named as a Limited Partner in the books and
records of the Partnership or the Transfer Agent, or any Substituted Limited
Partner or Additional Limited Partner, in such Person’s capacity as a Limited
Partner in the Partnership.

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partner Interest may be expressed as a
number of OP Units or other Partnership Units.

“Liquidating Event” has the meaning set forth in Section 13.01 hereof.

“Liquidator” has the meaning set forth in Section 13.02(a) hereof.

“Majority in Interest of the Outside Limited Partners” means Limited Partners
(excluding for this purpose (i) any Limited Partner Interests held by the Parent
or its Subsidiaries, (ii) any Person of which the Parent or its Subsidiaries
directly or indirectly owns or controls more than 50% of the voting interests
and (iii) any Person directly or indirectly owning or controlling more than 50%
of the outstanding interests of the General Partner) representing a majority of
the Percentage Interests of all such Limited Partners.

 

9



--------------------------------------------------------------------------------

“Market Price” has the meaning set forth in the definition of “Value”.

“Net Income” or “Net Loss” means, for each Partnership Year of the Partnership,
an amount equal to the Partnership’s taxable income (“Net Income”) or loss (“Net
Loss”) for such year, determined in accordance with Code Section 703(a) (for
this purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:

(a)    Any income of the Partnership that is exempt from federal income tax and
not otherwise taken into account in computing Net Income (or Net Loss) pursuant
to this definition of “Net Income” or “Net Loss” shall be added to (or
subtracted from, as the case may be) such taxable income (or loss);

(b)    Any expenditure of the Partnership described in Code Section 705(a)(2)(B)
or treated as a Code Section 705(a)(2)(B) expenditure pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income (or Net Loss) pursuant to this definition of “Net Income” or “Net
Loss,” shall be subtracted from (or added to, as the case may be) such taxable
income (or loss);

(c)    In the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to subsection (b) or subsection (c) of the definition of “Gross Asset
Value,” the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset for purposes of computing Net Income or
Net Loss;

(d)    Gain or loss resulting from any disposition of Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the Property disposed of,
notwithstanding that the adjusted tax basis of such Property differs from its
Gross Asset Value;

(e)    In lieu of the depreciation, amortization and other cost recovery
deductions that would otherwise be taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such
Partnership Year;

(f)    To the extent that an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) to be taken into
account in determining Capital Accounts as a result of a distribution other than
in liquidation of a Partner’s Partnership Interest, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Income or Net Loss; and

(g)    Notwithstanding any other provision of this definition of “Net Income” or
“Net Loss”, any item that is specially allocated pursuant to Section 6.03 hereof
shall not be taken into account in computing Net Income or Net Loss.

 

10



--------------------------------------------------------------------------------

“New REIT Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares, except that “New REIT Securities” shall not mean any Preferred REIT
Shares or grants under any Equity Incentive Plan, and (ii) any Debt issued by
the Parent that provides any of the rights described in clause (i).

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit B attached to this Agreement.

“OP Unit” means a fractional share of the Partnership Interests of all Partners
issued pursuant to Sections 4.01, 4.03 and 4.04 hereof, but does not include any
Partnership Unit specified in a Partnership Unit Designation as being other than
an OP Unit.

“Outside Interest” has the meaning set forth in Section 5.02 hereof.

“Parent” means Ryman Hospitality Properties, Inc., a Delaware corporation.

“Parent Employee” means any employee of the Partnership, the General Partner,
the Parent or any of their Subsidiaries.

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(1), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).

“Partnership” means the limited partnership formed under the Act by the filing
of the Certificate and governed pursuant to this Agreement, and any successor
thereto.

“Partnership Employee” means any employee of the Partnership, the General
Partner or any of their Subsidiaries.

 

11



--------------------------------------------------------------------------------

“Partnership Interest” means an ownership interest in the Partnership and
includes any and all benefits to which the Holder of such Partnership Interest
may be entitled as provided in this Agreement, together with all obligations of
such Holder to comply with the terms and provisions of this Agreement. A
Partnership Interest may be expressed as a number of OP Units or other
Partnership Units.

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

“Partnership Record Date” means a record date established by the General Partner
for the distribution of Available Cash pursuant to Section 5.01 hereof, which
record date shall generally be the same as the record date established by the
Parent for a distribution to its stockholders of some or all of its portion of
such distribution.

“Partnership Unit” shall mean an OP Unit or any other fractional share of the
Partnership Interests that the General Partner has authorized pursuant to
Article IV hereof.

“Partnership Unit Designation” has the meaning set forth in Section 4.03(a)
hereof.

“Partnership Year” means the Partnership’s taxable year ending on December 31
(or part thereof in the case of the Partnership’s first and last taxable year)
or such other year as is (i) required by Code Section 706 or (ii) determined by
the General Partner (if no year is so required by Code Section 706).

“Percentage Interest” means, as the context requires, (i) with respect to OP
Units, as to a Holder of OP Units, the quotient obtained by dividing the number
of OP Units owned by such Holder by the total number of OP Units then
outstanding, and (ii) with respect to any Partnership Units of a particular
class or series (other than OP Units), as to a Holder of any such Partnership
Units, the quotient obtained by dividing the number of such Partnership Units
owned by such Holder by the total number of such Partnership Units then
outstanding, provided that, with respect to a determination as to whether the
Limited Partners have voted for or provided Consent as to a matter on which
Limited Partners are entitled to vote or Consent pursuant to this Agreement, as
to any Limited Partner, the quotient obtained by dividing the number of votes
attributable to the Partnership Units held by such Limited Partner with respect
to such matter by the total number of votes attributable to all Partnership
Units then outstanding with respect to such matter. If the Partnership issues
additional classes or series of Partnership Units, the interest in the
Partnership among the classes or series of Partnership Units shall be determined
as set forth in an amendment to this Agreement which will set forth the rights
and privileges of such additional classes or series of Partnership Units, if
any, as contemplated by Section 4.03(a).

“Person” means an individual or a corporation, partnership (including, but not
limited to, any general partnership or limited partnership), trust, estate,
custodian, nominee, unincorporated organization, association, limited liability
company or any other entity.

 

12



--------------------------------------------------------------------------------

“Preferred REIT Share” means a share of capital stock of the Parent now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to the
Common REIT Shares.

“Properties” means any assets and property of the Partnership such as, but not
limited to, interests in real property and personal property, including, without
limitation, fee interests, interests in ground leases, easements and rights of
way, interests in limited liability companies, joint ventures or partnerships,
interests in mortgages, and debt instruments as the Partnership may hold from
time to time, and “Property” shall mean any one such asset or property.

“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Stock Market or another
national securities exchange or any successor to the foregoing.

“Qualified REIT Subsidiary” means any Subsidiary of the Parent that is a
“qualified REIT subsidiary” within the meaning of Code Section 856(i).

“Qualified Transferee” means an “Accredited Investor” as defined in Rule 501
promulgated under the Securities Act.

“Redemption” has the meaning set forth in Section 8.06(a) hereof.

“Regulations” means the applicable income tax regulations promulgated by the
United States Treasury Department, whether such regulations are in proposed,
temporary or final form, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

“Regulatory Allocations” has the meaning set forth in Section 6.03(a)(vii)
hereof.

“REIT” means an entity that is treated as a real estate investment trust for
federal income tax purposes under Code Sections 856 through 860.

“REIT Payment” has the meaning set forth in Section 15.11 hereof.

“REIT Requirements” has the meaning set forth in Section 5.01 hereof.

“REIT Share” means a Common REIT Share, a Preferred REIT Share or share of any
other class or series of stock issued by the Parent.

“Rights” has the meaning set forth in the definition of “Common REIT Shares
Amount”.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Services Agreement” means any management, development or advisory agreement
with a property and/or asset manager for the provision of property management,
asset management, leasing, development and/or similar services with respect to
the Properties and any agreement for the provision of services of accountants,
legal counsel, appraisers, insurers, brokers, transfer agents, registrars,
developers, financial advisors and other professional services.

 

13



--------------------------------------------------------------------------------

“Specified Redemption Date” means the 10th Business Day following receipt by the
General Partner of a Notice of Redemption; provided, that, if the Common REIT
Shares are not Publicly Traded, the Specified Redemption Date means the 30th
Business Day following receipt by the General Partner of a Notice of Redemption.

“Subsidiary” means, with respect to any Person, any other Person of which a
majority of (i) the voting power of such other Person or (ii) the outstanding
equity interests of such other Person is owned, directly or indirectly, by such
Person.

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.04 hereof.

“Successor Entity” has the meaning set forth in the definition of “Adjustment
Factor”.

“Tendered Units” has the meaning set forth in Section 8.06(a) hereof.

“Tendering Partner” has the meaning set forth in Section 8.06(a) hereof.

“Tennessee Courts” has the meaning set forth in Section 15.08(b).

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.

“Termination Transaction” has the meaning set forth in Section 11.02(b) hereof.

“Transfer,” when used with respect to a Partnership Unit, or all or any portion
of a Partnership Interest, means any sale, assignment, bequest, conveyance,
devise, gift (outright or in trust), pledge, encumbrance, hypothecation,
mortgage, exchange, transfer or other disposition or act of alienation, whether
voluntary or involuntary or by operation of law; provided, however, that when
the term is used in Article XI hereof, “Transfer” does not include (a) any
Redemption of Partnership Units by the Partnership or the Parent, or acquisition
of Tendered Units by the General Partner or the Parent, pursuant to Section 8.06
hereof or (b) any redemption of Partnership Units made pursuant to any
Partnership Unit Designation. The terms “Transferred” and “Transferring” have
correlative meanings.

“Transfer Agent” means, with respect to any Partnership Units, such bank, trust
company or other Person (including the Partnership or one of its Affiliates) as
shall be appointed from time to time by the General Partner to act as registrar
and transfer agent for such Partnership Units; provided that if no Transfer
Agent is specifically designated for such Partnership Units, the General Partner
shall act in such capacity.

“U.S. GAAP” means U.S. generally accepted accounting principles consistently
applied.

 

14



--------------------------------------------------------------------------------

“Value” means, on any date of determination with respect to a Common REIT Share,
the average of the daily Market Prices for twenty consecutive trading days
immediately preceding the date of determination; provided, however, that for
purposes of Section 8.06, the “date of determination” shall be the date of
receipt by the Parent of a Notice of Redemption or, if such date is not a
Business Day, the immediately preceding Business Day. The term “Market Price” on
any date shall mean, with respect to any class or series of outstanding REIT
Shares, the Closing Price for such REIT Shares on such date. The “Closing Price”
on any date shall mean the last sale price for such REIT Shares, regular way,
or, in case no such sale takes place on such day, the average of the closing bid
and asked prices, regular way, for such REIT Shares, in either case as reported
in the principal consolidated transaction reporting system with respect to
Publicly Traded securities or, if such REIT Shares are not Publicly Traded, the
last quoted price, or, if not so quoted, the average of the high bid and low ask
prices in the principal automated quotation system that may then be in use or,
if such REIT Shares are not quoted by any such organization, the average of the
closing bid and asked prices as furnished by a professional market maker making
a market in such REIT Shares selected by the Board of Directors of the Parent
or, in the event that no trading price is available for such REIT Shares, the
fair market value of such REIT Shares, as determined by the Board of Directors
of the Parent.

In the event that the Common REIT Shares Amount includes Rights that a holder of
REIT Shares would be entitled to receive, then the Value of such Rights shall be
determined by the Parent on the basis of such quotations and other information
as it considers, in its reasonable judgment, appropriate.

ARTICLE II.

ORGANIZATIONAL MATTERS

Section 2.01    Organization. The Partnership is a limited partnership organized
pursuant to the provisions of the Act and upon the terms and subject to the
conditions set forth in this Agreement. The rights and obligations of the
Partners and other Holders and the administration and termination of the
Partnership shall be governed by this Agreement. All Partnership Interests shall
be personal property for all purposes.

Section 2.02    Name. The name of the Partnership is RHP Hotel Properties, LP.
The Partnership’s business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of the General Partner or
any Affiliate thereof. The General Partner may change the name of the
Partnership at any time and from time to time and shall notify the Partners of
such change in the next regular communication to the Partners.

Section 2.03    Registered Office and Agent; Principal Office. The address of
the registered office of the Partnership in the State of Delaware is located at
Corporation Service Company, 251 Little Falls Drive, Wilmington, County of New
Castle, Delaware 19808, and the registered agent for service of process on the
Partnership in the State of Delaware at such registered office is Corporation
Service Company. The principal office of the Partnership is located at One
Gaylord Drive, Nashville, Davidson County, Tennessee 37214 or such other place
as the General Partner may from time to time designate by notice to the Limited
Partners. The Partnership may maintain offices at such other place or places
within or outside the State of Delaware as the General Partner deems advisable.

 

15



--------------------------------------------------------------------------------

Section 2.04    Power of Attorney.

(a)    By executing this Agreement, each Limited Partner and each Assignee
irrevocably constitutes and appoints the General Partner, any Liquidator, and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:

(i)    execute, swear to, seal, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate and all
amendments, supplements or restatements thereof) that the General Partner or the
Liquidator deems appropriate or necessary to form, qualify or continue the
existence or qualification of the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability to the extent
provided by applicable law) in the State of Delaware and in all other
jurisdictions in which the Partnership may conduct business or own property;
(b) all instruments that the General Partner or the Liquidator deems appropriate
or necessary to reflect any amendment, change, modification or restatement of
this Agreement in accordance with its terms; (c) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the distribution or exchange of assets of
the Partnership pursuant to the terms of this Agreement; (e) all instruments
relating to the admission, withdrawal, removal or substitution of any Partner
pursuant to, or other events described in, Article XI, Article XII or Article
XIII hereof or to the Capital Contribution of any Partner; and (f) all
certificates, documents and other instruments relating to the determination of
the rights, preferences and privileges relating to Partnership Interests; and

(ii)    execute, swear to, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
as determined by the General Partner or the Liquidator, to make, evidence, give,
confirm or ratify any vote, consent, approval, agreement or other action that is
made or given by the Partners hereunder or is consistent with the terms of this
Agreement or appropriate or necessary, as determined by the General Partner or
the Liquidator, to effectuate the terms or intent of this Agreement.

Nothing contained herein shall be construed as authorizing the General Partner
or the Liquidator to amend this Agreement except in accordance with
Section 15.15 or as may be otherwise expressly provided for in this Agreement.

(b)    The foregoing power of attorney is hereby declared to be irrevocable and
a special power coupled with an interest, in recognition of the fact that each
of the Limited Partners and Assignees will be relying upon the power of the
General Partner or the Liquidator to act as contemplated by this Agreement in
any filing or other action by it on behalf of the Partnership, and it shall
survive and not be affected by the subsequent Incapacity of any Limited Partner
or Assignee and the Transfer of all or any portion of such Limited Partner’s or
Assignee’s Partnership Units or Partnership Interest and shall extend to such
Limited Partner’s or Assignee’s heirs, successors, assigns and personal
representatives. Each such Limited Partner or Assignee hereby agrees to be

 

16



--------------------------------------------------------------------------------

bound by any representation made by the General Partner or the Liquidator,
pursuant to such power of attorney; and each such Limited Partner or Assignee
hereby waives any and all defenses that may be available to contest, negate or
disaffirm the action of the General Partner or the Liquidator under such power
of attorney. Each Limited Partner or Assignee shall execute and deliver to the
General Partner or the Liquidator, within 15 days after receipt of the General
Partner’s or the Liquidator’s request therefor, such further designation, powers
of attorney and other instruments as the General Partner or the Liquidator, as
the case may be, deems necessary to effectuate this Agreement and the purposes
of the Partnership. Notwithstanding anything else set forth in this
Section 2.04(b), no Limited Partner shall incur any personal liability for any
action of the General Partner or the Liquidator taken under such power of
attorney.

Section 2.05    Term. The Partnership shall continue perpetually, unless it is
dissolved pursuant to the provisions of Article XIII hereof or as otherwise
required by the Act.

Section 2.06    Partnership Interests as Securities. All Partnership Interests
shall be securities within the meaning of, and governed by, (i) Article 8 of the
Delaware Uniform Commercial Code and (ii) Article 8 of the Uniform Commercial
Code of any other applicable jurisdiction.

ARTICLE III.

PURPOSE

Section 3.01    Purpose and Business. The purpose and nature of the Partnership
is to conduct any business, enterprise or activity permitted by or under the
Act; provided, however, such business and arrangements and interests will be
limited to and conducted in such a manner as to permit the Parent to qualify as
a REIT unless the Parent, in accordance with its Charter and Bylaws, has chosen
to cease to qualify as a REIT for any reason or for reasons whether or not
related to the business conducted by the Partnership. Without limiting the
Parent’s right to cease to qualify as a REIT, the Partners acknowledge that the
qualification of the Parent as a REIT inures to the benefit of all Partners and
not solely to the Parent, the General Partner or its Affiliates. In connection
with the foregoing, the Partnership shall have full power and authority to enter
into, perform and carry out contracts of any kind, to borrow and lend money and
to issue and guarantee evidence of indebtedness, whether or not secured by
mortgage, deed of trust, pledge or other lien and, directly or indirectly, to
acquire, lease and construct additional Properties necessary, useful or
desirable in connection with its business.

Section 3.02    Powers.

(a)    The Partnership shall be empowered to do any and all acts and things
necessary, appropriate, proper, advisable, incidental to or convenient for the
furtherance and accomplishment of the purposes and business described herein and
for the protection and benefit of the Partnership.

(b)    The Partnership may contribute from time to time Partnership capital,
including Properties, to one or more newly formed entities solely in exchange
for equity interests therein (or in a wholly owned subsidiary entity thereof).

 

17



--------------------------------------------------------------------------------

(c)    Notwithstanding any other provision in this Agreement, the General
Partner may cause the Partnership to refrain from taking, any action that in the
judgment of the General Partner (i) could adversely affect the ability of the
Parent to qualify as a REIT, (ii) could subject the Parent to any federal income
or excise taxes or (iii) could violate any law or regulation of any governmental
body or agency having jurisdiction over the General Partner, the Parent, their
securities or the Partnership.

Section 3.03    Partnership Only for Partnership Purposes Specified. This
Agreement shall not be deemed to create a company, venture or partnership
between or among the Partners with respect to any activities whatsoever other
than the activities within the purposes of the Partnership as specified in
Section 3.01 hereof. Except as otherwise provided in this Agreement, no Partner
shall have any authority to act for, bind, commit or assume any obligation or
responsibility on behalf of the Partnership, its Properties or any other
Partner. No Partner, in its capacity as a Partner under this Agreement, shall be
responsible or liable for any indebtedness or obligation of another Partner, and
the Partnership shall not be responsible or liable for any indebtedness or
obligation of any Partner, incurred either before or after the execution and
delivery of this Agreement by such Partner, except as to those responsibilities,
liabilities, indebtedness or obligations incurred pursuant to and as limited by
the terms of this Agreement and the Act.

Section 3.04    Representations and Warranties by the Parties.

(a)    Each Limited Partner (including, without limitation, each Additional
Limited Partner or Substituted Limited Partner as a condition to becoming an
Additional Limited Partner or a Substituted Limited Partner, respectively)
represents and warrants to, and covenants with, each other Partner that (i) this
Agreement will not result in a breach or violation of, or a default under, any
material agreement by which such Partner or any of such Partner’s property is
bound, or any statute, regulation, order or other law to which such Partner is
subject, (ii) subject to the last sentence of this Section 3.04(a), such Partner
is neither a “foreign person” within the meaning of Code Section 1445(f) nor a
“foreign partner” within the meaning of Code Section 1446(e), (iii) such Partner
does not own, directly or indirectly, (a) 9.8% or more of the total combined
voting power of all classes of stock entitled to vote, or 9.8% or more of the
total number of shares of all classes of stock, of any corporation that is a
tenant of either (I) the Parent or any Qualified REIT Subsidiary, (II) the
Partnership or (III) any partnership, venture or limited liability company of
which the Parent, any Qualified REIT Subsidiary or the Partnership is a direct
or indirect partner or member or (b) an interest of 9.8% or more in the assets
or net profits of any tenant of either (I) the Parent or any Qualified REIT
Subsidiary, (II) the Partnership or (III) any partnership, venture, or limited
liability company of which the Parent, any Qualified REIT Subsidiary or the
Partnership is a direct or indirect partner or member, (iv) such Partner has the
legal capacity to enter into this Agreement and perform such Partner’s
obligations hereunder and (v) this Agreement is binding upon, and enforceable
against, such Partner in accordance with its terms. Each Limited Partner
(including, without limitation, each Additional Limited Partner or Substituted
Limited Partner as a condition to becoming an Additional Limited Partner or a
Substituted Limited Partner) represents, warrants and agrees that it has
acquired and continues to hold its Partnership Interest for its own account for
investment purposes only and not for the purpose of, or with a view toward, the
resale or distribution of all or any part thereof in violation of applicable
laws, and not with a view toward selling or otherwise distributing such interest
or any part thereof at any particular time or under any predetermined
circumstances in violation of

 

18



--------------------------------------------------------------------------------

applicable laws. Each Limited Partner further represents and warrants that it is
a sophisticated investor, able and accustomed to handling sophisticated
financial and tax matters for itself, particularly real estate investments, and
that it has a sufficiently high net worth that it does not anticipate a need for
the funds that it has invested in the Partnership in what it understands to be a
highly speculative and illiquid investment.

(b)    The representations and warranties contained in Sections 3.04(a) and
3.04(b) hereof shall survive the execution and delivery of this Agreement by
each Limited Partner (and, in the case of an Additional Limited Partner or a
Substituted Limited Partner, the admission of such Additional Limited Partner or
Substituted Limited Partner as a Limited Partner in the Partnership) and the
dissolution, liquidation and termination of the Partnership.

(c)    Each Limited Partner (including, without limitation, each Additional
Limited Partner or Substituted Limited Partner as a condition to becoming an
Additional Limited Partner or a Substituted Limited Partner) hereby acknowledges
that no representations or warranties have been made by the Parent, any Partner
or any employee or representative or Affiliate of the Parent or any Partner as
to any future profits, cash flows, funds from operations or distributions in
respect of the Partnership or the General Partner, and that projections and any
other information, including, without limitation, financial and descriptive
information and documentation, that may have been in any manner submitted to
such Partner shall not constitute any representation or warranty of any kind or
nature, express or implied.

(d)    Notwithstanding the foregoing, the General Partner may permit the
modification of any of the representations and warranties contained in Sections
3.04(a) and 3.04(b) above as applicable to any Limited Partner (including,
without limitation any Additional Limited Partner or Substituted Limited Partner
or any transferee of either), provided, that such representations and
warranties, as modified, shall be set forth in either (i) a Partnership Unit
Designation applicable to the Partnership Units held by such Partner or (ii) a
separate writing addressed to the Partnership and the General Partner.

ARTICLE IV.

PARTNERSHIP INTERESTS; CAPITAL CONTRIBUTIONS

Section 4.01    Partnership Units and Capital Contributions of the Partners.
Each Holder owns Partnership Units in the amount and designation set forth for
such Holder in the books and records of the Partnership or the Transfer Agent,
as the same may be amended, or caused to be amended, from time to time by the
General Partner to the extent necessary to reflect accurately sales, exchanges,
conversions or other Transfers, redemptions, the issuance of additional
Partnership Units, or other events having an effect on a Partner’s ownership of
Partnership Units. Except as required by the Act or in Section 4.04, 10.04 or
13.02(d) hereof, the Partners shall have no obligation or right to make any
Capital Contributions or loans to the Partnership.

Section 4.02    Classes and Series of Partnership Units. Until such time as
additional classes or series of Partnership Units are created pursuant to
Section 4.03(a) below, the Partnership shall have a single class of Partnership
Units designated as “OP Units”. OP Units or Partnership Units of any additional
class or series, at the election of the General Partner, may be issued to newly
admitted Partners in exchange for any Capital Contributions by such Partners
and/or the provision of services by such Partners; provided, that any
Partnership Unit that is not specifically designated by the General Partner as
being of a particular class shall be deemed to be an OP Unit.

 

19



--------------------------------------------------------------------------------

Section 4.03    Issuances of Additional Partnership Units.

(a)    General. The General Partner is authorized to cause the Partnership to
issue additional Partnership Units, in the form of Partnership Units at any time
or from time to time, to the Partners (including the General Partner or Parent)
or to other Persons, and if necessary, to admit such Persons as Additional
Limited Partners, for such consideration and on such terms and conditions as
shall be established by the General Partner. Without limiting the foregoing, the
General Partner is expressly authorized to cause the Partnership to issue
Partnership Units (i) upon the conversion, redemption or exchange of any Debt,
Partnership Units or other securities issued by the Partnership, (ii) for less
than fair market value and (iii) in connection with any merger of any Person
into the Partnership or any Subsidiary of the Partnership if the applicable
merger agreement provides that the parties to the merger are to receive
Partnership Units in exchange for their interests in the Person merging into the
Partnership or any Subsidiary of the Partnership. Any additional Partnership
Units may be issued in one or more classes, or one or more series of any of such
classes, with such designations, preferences and relative, participating,
optional or other special rights, powers and obligations as shall be determined
by the General Partner and set forth in a written document thereafter attached
to and made an exhibit to this Agreement which exhibit shall be an amendment to
this Agreement and shall be incorporated herein by this reference (each, a
“Partnership Unit Designation”). Without limiting the generality of the
foregoing, the General Partner shall have authority to specify (a) the
allocations of items of Partnership income, gain, loss, deduction and credit to
each such class or series of Partnership Units; (b) the right of each such class
or series of Partnership Units to share (on a pari passu, junior or preferred
basis) in Partnership distributions; (c) the rights of each such class or series
of Partnership Units upon dissolution and liquidation of the Partnership;
(d) the voting rights, if any, of each such class or series of Partnership
Units; and (e) the conversion, redemption or exchange rights applicable to each
such class or series of Partnership Units. Upon the issuance of any additional
Partnership Unit, the General Partner shall cause such issuance to be reflected
in the books and records of the Partnership or the Transfer Agent, as
appropriate.

(b)    Issuances to the General Partner or Parent. No additional Partnership
Units shall be issued to the General Partner or Parent unless (i) the additional
Partnership Units are issued to all Partners in proportion to their respective
Percentage Interests with respect to the class of Partnership Units so issued,
(ii) (a) the additional Partnership Units are (x) OP Units issued in connection
with an issuance of Common REIT Shares or (y) Partnership Units (other than OP
Units) issued in connection with an issuance of Preferred REIT Shares, New REIT
Securities or other interests in the Parent (other than Common REIT Shares),
which Preferred REIT Shares, New REIT Securities or other interests have
designations, preferences and other rights, terms and provisions that are
substantially the same as the designations, preferences and other rights, terms
and provisions of the additional Partnership Units issued to the Parent and
(b) the Parent directly or indirectly contributes or otherwise causes to be
transferred to the Partnership the cash proceeds or other consideration, if any,
received in connection with the issuance of such REIT Shares, New REIT
Securities or other interests in the Parent or (iii) the additional Partnership
Units are issued upon the conversion, redemption or exchange of Debt,
Partnership Units or other securities issued by the Partnership. In the event
that the Partnership issues additional Partnership Units pursuant to this
Section 4.03(b), the General Partner shall amend this Agreement (including but
not limited to the amendments described in Sections 6.02(b) and 8.06) as it
determines are appropriate to reflect the issuance of such additional
Partnership Units.

 

20



--------------------------------------------------------------------------------

(c)    No Preemptive Rights. Except as otherwise provided in Section 4.03(b)(i)
or pursuant to a subscription agreement with the Partnership, no Person,
including, without limitation, any Limited Partner or Assignee, shall have any
preemptive, preferential, participation or similar right or rights to subscribe
for or acquire any Partnership Interest.

Section 4.04    Additional Funds and Capital Contributions.

(a)    General. The General Partner may, at any time and from time to time,
determine that the Partnership requires additional funds (“Additional Funds”)
for the acquisition or development of additional Properties, for the redemption
of Partnership Units or for such other purposes as the General Partner may
determine. Additional Funds may be obtained by the Partnership, at the election
of the General Partner, in any manner provided in, and in accordance with, the
terms of this Section 4.04.

(b)    Additional Capital Contributions. The General Partner, on behalf of the
Partnership, may accept Capital Contributions (of cash or property) from any
Partners or other Persons. In connection with any such Capital Contribution, the
General Partner is authorized to cause the Partnership from time to time to
issue additional Partnership Units (as set forth in Section 4.03 above) in
consideration therefor and the Percentage Interests of the Holders with respect
to their Partnership Units held shall be adjusted as necessary to reflect the
issuance of such additional Partnership Units.

(c)    Loans by Third Parties. The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by causing the Partnership to incur
Debt to any Person upon such terms as the General Partner determines
appropriate, including making such Debt convertible, redeemable or exchangeable
for Partnership Units or REIT Shares.

(d)    Partner Loans. The General Partner, on behalf of the Partnership, may
obtain any Additional Funds by causing the Partnership to incur Debt to the
General Partner and/or the Parent, as the case may be, if (i) such Debt is, to
the extent permitted by law, on substantially the same terms and conditions
(including interest rate, repayment schedule, and conversion, redemption,
repurchase and exchange rights) as Funding Debt incurred by the General Partner
and/or the Parent, as the case may be, the net proceeds of which are loaned to
the Partnership to provide such Additional Funds or (ii) such Debt is on terms
and conditions no less favorable to the Partnership than would be available to
the Partnership from any third party; provided, however, that the Partnership
shall not incur any such Debt if a breach, violation or default of such Debt
would be deemed to occur by virtue of the Transfer by any Limited Partner of any
Partnership Interest.

(e)    Issuance of Securities by the Parent. The Parent shall not issue any
additional REIT Shares or New REIT Securities unless the Parent contributes
directly or indirectly the cash proceeds or other consideration, if any,
received from the issuance of such additional REIT Shares or New REIT
Securities, as the case may be, and from the exercise of the rights

 

21



--------------------------------------------------------------------------------

contained in any such additional New REIT Securities, to the Partnership in
exchange for (x) in the case of an issuance of Common REIT Shares, OP Units or
(y) in the case of an issuance of Preferred REIT Shares or New REIT Securities,
Partnership Units with designations, preferences and other rights, terms and
provisions that are substantially the same as the designations, preferences and
other rights, terms and provisions of such Preferred REIT Shares or New REIT
Securities; provided, however, that notwithstanding the foregoing, the Parent
may issue REIT Shares or New REIT Securities (a) pursuant to Section 8.06(b)
hereof, (b) pursuant to a dividend or distribution (including any stock split)
wholly or partly of REIT Shares or New REIT Securities to all of the holders of
REIT Shares or New REIT Securities, as the case may be, (c) upon a conversion,
redemption or exchange of Preferred REIT Shares, (e) upon a conversion,
redemption, exchange or exercise of New REIT Securities, (f) pursuant to grants
of REIT Shares or New REIT Securities, options to purchase REIT Shares or New
REIT Securities or other awards pursuant to any Equity Incentive Plan of the
Parent, or (g) if the Parent determines that the best interests of the Parent
would be served by contributing such cash proceeds or other consideration to
another Subsidiary of the Parent. In the event of any issuance of additional
REIT Shares or New REIT Securities by the Parent, and the direct or indirect
contribution to the Partnership, by the Parent, of the cash proceeds or other
consideration received from such issuance, if any, the Partnership shall pay the
Parent’s expenses associated with such issuance, including any underwriting
discounts or commissions (it being understood that if the proceeds actually
received by the Parent are less than the gross proceeds of such issuance as a
result of any underwriter’s discount or other expenses paid or incurred by the
Parent in connection with such issuance, then the General Partner shall be
deemed to have made a Capital Contribution to the Partnership in the amount of
the gross proceeds of such issuance and the Partnership shall be deemed
simultaneously to have reimbursed the General Partner pursuant to
Section 7.04(b) for the amount of such underwriter’s discount or other
expenses).

(f)    Redemption of Securities of the Parent. Except as otherwise provided in
Section 8.06(b), if, at any time, any REIT Shares or New REIT Securities are
redeemed or otherwise repurchased (whether by exercise of a put or call,
automatically or by means of another arrangement) by the Parent for cash, the
Partnership shall, immediately prior to such redemption or repurchase, redeem or
repurchase, in the case of Common REIT Shares, an equal number of OP Units
(after giving effect to application of the Adjustment Factor) held by the Parent
or, in the case of Preferred REIT Shares or New REIT Securities, an equal number
of Partnership Units (after giving effect to application of the Adjustment
Factor) held by the Parent with designations, preferences and other rights,
terms and provisions that are substantially the same as the designations,
preferences and other rights, terms and provisions of such Preferred REIT Shares
or New REIT Securities, in either case, upon the same terms and for the same
price per Partnership Unit as such REIT Shares or New REIT Securities, as
applicable, are redeemed.

 

22



--------------------------------------------------------------------------------

Section 4.05    Equity Incentive Plans

(a)    Options Granted to Persons other than Partnership Employees. If at any
time or from time to time, in connection with any Equity Incentive Plan, a stock
option granted for Common REIT Shares to a Person other than a Partnership
Employee is duly exercised:

(i)    Parent shall, as soon as practicable after such exercise, make a Capital
Contribution to the Partnership in an amount equal to the exercise price paid to
Parent by such exercising party in connection with the exercise of such stock
option;

(ii)    Notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 4.05(a)(i), Parent shall be deemed to have contributed to
the Partnership as a Capital Contribution, in lieu of the Capital Contribution
actually made and in consideration of an additional Partnership Interest
(expressed in and as additional OP Units), an amount equal to the Fair Market
Value of a Common REIT Share as of the date of exercise multiplied by the number
of Common REIT Shares then being issued in connection with the exercise of such
stock option; and

(iii)    An equitable Percentage Interest adjustment shall be made in which
Parent shall be treated as having made a cash contribution in exchange for OP
Units equal to the amounts described in Section 4.05(a)(ii).

(b)    Options Granted to Partnership Employees. If at any time or from time to
time, in connection with any Equity Incentive Plan, a stock option granted for
Common REIT Shares to a Partnership Employee is duly exercised:

(i)    Parent shall sell to the Optionee, and the Optionee shall purchase from
Parent, for a cash price per share equal to the Value of a Common REIT Share at
the time of the exercise, the number of Common REIT Shares equal to (a) the
exercise price payable by the Optionee in connection with the exercise of such
stock option divided by (b) the Value of a Common REIT Share at the time of such
exercise;

(ii)    Parent shall sell to the Partnership (or if the Optionee is an employee
or other service provider of a Subsidiary of the Partnership, Parent shall sell
to such Subsidiary of the Partnership), and the Partnership (or such Subsidiary,
as applicable) shall purchase from Parent, a number of Common REIT Shares equal
to (a) the number of Common REIT Shares as to which such stock option is being
exercised less (b) the number of Common REIT Shares sold pursuant to
Section 4.05(b)(i). The purchase price per Common REIT Share for such sale of
Common REIT Shares to the Partnership (or such subsidiary) shall be the Value as
of the date of exercise of such stock option;

(iii)    The Partnership shall transfer to the Optionee (or if the Optionee is
an employee or other service provider of a Subsidiary of the Partnership, such
Subsidiary shall transfer to the Optionee) at no additional cost, as additional
compensation, the number of Common REIT Shares described in Section 4.05(b)(ii);
and

(iv)    Parent shall, as soon as practicable after such exercise, make a Capital
Contribution to the Partnership of an amount equal to all proceeds received
(from whatever source, but excluding any payment in respect of payroll taxes or
other withholdings) by Parent in connection with the exercise of such stock
option. An equitable issuance of OP Units and Percentage Interest adjustment
shall be made as a result of such contribution.

 

23



--------------------------------------------------------------------------------

(c)    Restricted Stock Granted to Persons other than Partnership Employees. If
at any time or from time to time, in connection with any Equity Incentive Plan,
any Common REIT Shares are issued to a Person other than a Partnership Employee
in consideration for services performed for Parent:

(i)    Parent shall issue such number of Common REIT Shares as are to be issued
to such Person in accordance with the Equity Incentive Plan; and

(ii)    On the date (such date, the “Vesting Date”) that the Value of such
shares is includible in the taxable income of such Person, the following events
will be deemed to have occurred: (A) Parent shall be deemed to have contributed
the Value of such Common REIT Shares to the Partnership as a Capital
Contribution, and (B) the Partnership shall issue to Parent on the Vesting Date
a number of OP Units equal to the number of newly issued Common REIT Shares
divided by the Adjustment Factor then in effect.

(d)    Restricted Stock Granted to Partnership Employees. If at any time or from
time to time, in connection with any Equity Incentive Plan, any Common REIT
Shares are issued to a Partnership Employee (including any Common REIT Shares
that are subject to forfeiture in the event such Partnership Employee terminates
his employment by the Partnership or the Partnership Subsidiaries) in
consideration for services performed for the Partnership or the Partnership
Subsidiaries:

(i)    Parent shall issue such number of Common REIT Shares as are to be issued
to the Partnership Employee in accordance with the Equity Incentive Plan;

(ii)    on the Vesting Date, the following events will be deemed to have
occurred: (A) Parent shall be deemed to have sold such shares to the Partnership
(or if the Partnership Employee is an employee or other service provider of a
Subsidiary of the Partnership, to such Subsidiary) for a purchase price equal to
the Value, (b) the Partnership (or such Subsidiary) shall be deemed to have
delivered the shares to the Partnership Employee, (c) Parent shall be deemed to
have contributed the purchase price to the Partnership as a Capital
Contribution, and (d) in the case where the Partnership Employee is an employee
of a Subsidiary of the Partnership, the Partnership shall be deemed to have
contributed such amount to the capital of such Subsidiary; and (C) the
Partnership shall issue to Parent on the Vesting Date a number of OP Units equal
to the number of newly issued Common REIT Shares divided by the Adjustment
Factor then in effect in consideration for the Capital Contribution described in
Section 4.05(d)(ii)(C).

(e)    Future Equity Incentive Plans. Nothing in this Agreement shall be
construed or applied to preclude or restrain Parent from adopting, modifying or
terminating stock incentive plans for the benefit of employees, directors or
other business associates of Parent, the Partnership or any of their Affiliates.
The Partners acknowledge and agree that, in the event that any such plan is
adopted, modified or terminated by Parent, amendments to this Section 4.05 may
become necessary or advisable and that any approval or consent to any such
amendments requested by the General Partner shall be deemed granted by the
Limited Partners.

(f)    Issuance of OP Units. The Partnership is expressly authorized to issue OP
Units in accordance with any Equity Incentive Plan pursuant to this Section 4.05
without any further act, approval or vote of any Partner or any other Persons.

 

24



--------------------------------------------------------------------------------

Section 4.06    No Interest; No Return. No Holder shall be entitled to interest
on its Capital Contribution or on such Holder’s Capital Account. Except as
provided herein or by law, no Holder shall have any right to demand or receive
the return of its Capital Contribution from the Partnership.

Section 4.07    Other Contribution Provisions. In the event that any Partner is
admitted to the Partnership and is given a Capital Account in exchange for
services rendered to the Partnership, unless otherwise determined by the General
Partner, such transaction shall be treated by the Partnership and the affected
Partner as if the Partnership had compensated such Partner in cash and such
Partner had contributed the cash to the capital of the Partnership. In addition,
with the consent of the General Partner or as may be provided in a separate
written agreement with the Partnership and Parent, one or more Limited Partners
may enter into contribution agreements with the Partnership or Parent which have
the effect of providing a guarantee of certain obligations of the Partnership.

Section 4.08    Not Publicly Traded. Notwithstanding anything to the contrary in
this Agreement, the General Partner shall be empowered to do any and all acts
and things necessary or prudent to ensure that the Partnership will not be
classified as a “publicly traded partnership” taxable as a corporation for
purposes of Section 7704 of the Code.

ARTICLE V.

DISTRIBUTIONS

Section 5.01    Requirement and Characterization of Distributions. Subject to
the terms of any Partnership Unit Designation, the General Partner may cause the
Partnership to distribute all, or such portion as the General Partner may
determine, of the Available Cash generated by the Partnership to the Holders
(determined as of the applicable Partnership Record Date), from time to time pro
rata in proportion to their respective Percentage Interests. At the election of
the General Partner, distributions payable with respect to any Partnership Units
that were not outstanding during the entire period in respect of which any
distribution is made may be prorated based on the portion of the period that
such Partnership Units were outstanding.

The General Partner may distribute Available Cash to the Holders on a more
frequent basis and provide for an appropriate Partnership Record Date.
Notwithstanding anything herein to the contrary, the General Partner shall make
such reasonable efforts, consistent with the Parent’s intention to qualify as a
REIT, to cause the Partnership to distribute sufficient amounts of Available
Cash to enable the Parent, for so long as the Parent has determined to qualify
as a REIT, to pay stockholder dividends that will satisfy the requirements for
its qualification as a REIT under the Code and Regulations (the “REIT
Requirements”) and that will allow the Parent to avoid any federal income or
excise tax liability.

Each distribution in respect of a Partnership Unit shall be paid by the
Partnership, directly or through the Transfer Agent or through any other Person
or agent, only to the record holder of such Partnership Unit as of the
Partnership Record Date set for such distribution. Such payment shall constitute
full payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of a Person who may have an interest in such
payment by reason of an assignment or otherwise.

 

25



--------------------------------------------------------------------------------

Section 5.02    Interests in Property Not Held Through the Partnership. To the
extent that the Parent, the General Partner or any Affiliate of the Parent or
General Partner receives a distribution of cash or other property attributable
to property in which the Parent or the General Partner or any Affiliate of the
Parent or General Partner holds a direct or indirect interest other than through
the Partnership (an “Outside Interest”), (i) the amounts distributed by the
Partnership to the Parent will be reduced so as to take into account amounts
received pursuant to the Outside Interest and (ii) the amounts distributed by
the Partnership to the Holders (other than the Parent or the General Partner or
any Affiliate of the Parent or General Partner, as applicable) will be increased
to the extent necessary so that the overall effect of the distributions by the
Partnership is to distribute what would have been distributed had such Outside
Interest been held through the Partnership (treating any distribution of cash or
other property attributable to an Outside Interest as if such distribution had
been distributed by the Partnership to the Parent).

Section 5.03    Distributions In-Kind. No right is given to any Holder to demand
that a distribution be made in property other than cash as provided in this
Agreement. The General Partner may cause the Partnership to make a distribution
in-kind of Partnership assets to the Holders, and such assets shall be
distributed in such a fashion as to ensure that the fair market value is
distributed and allocated in accordance with Articles V, VI and X hereof.

Section 5.04    Amounts Withheld. All amounts withheld pursuant to the Code or
any provisions of any state or local tax law and Section 10.04 hereof with
respect to any allocation, payment or distribution to any Holder shall be
treated as amounts paid or distributed to such Holder pursuant to Section 5.01
hereof for all purposes under this Agreement (except to the extent that,
pursuant to Section 10.04, the applicable Holder has reimbursed such amount to
the Partnership other than through a reduction in any distributions made or to
be made to such Holder).

Section 5.05    Distributions Upon Liquidation. Notwithstanding the other
provisions of this Article V, net proceeds from a Terminating Capital
Transaction, and any other cash received or reductions in reserves made after
commencement of the liquidation of the Partnership, shall be distributed to the
Holders in accordance with Section 13.02 hereof.

Section 5.06    Distributions to Reflect Issuance of Additional Partnership
Units. In the event that the Partnership issues additional Partnership Units
pursuant to the provisions of Article IV hereof, subject to Section 15.15(b),
the General Partner is authorized to make such amendments to this Article V as
it determines are necessary or desirable to reflect the issuance of such
additional Partnership Units, including, without limitation, making preferential
distributions to certain classes of Partnership Units.

Section 5.07    Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Partnership shall not make any
distribution to any Holder on account of its Partnership Units if such
distribution would violate Section 17-607 of the Act or other applicable law.

 

26



--------------------------------------------------------------------------------

ARTICLE VI.

ALLOCATIONS

Section 6.01    Timing and Amount of Allocations of Net Income and Net Loss. Net
Income and Net Loss of the Partnership shall be determined and allocated to the
Holders with respect to each Partnership Year of the Partnership as of the end
of each such year. Except as otherwise provided in this Article VI, and subject
to Section 11.06(c) and Section 12.02(c) hereof, an allocation to a Holder of a
share of Net Income or Net Loss shall be treated as an allocation of the same
share of each item of income, gain, loss or deduction that is taken into account
in computing Net Income or Net Loss.

Section 6.02    General Allocations.

(a)    Allocations of Net Income and Net Loss. Except as otherwise provided in
Section 11.06(c) and Section 12.02(c) hereof and specifically after taking into
account the provisions of Section 6.03 below, Net Income and Net Loss for any
Partnership Year shall be allocated to the Holders as follows:

(i)    Net Income will be allocated to Holders of Partnership Units that have
distribution rights, or rights upon liquidation, winding-up and dissolution,
that are superior or prior to the OP Units in accordance with and subject to the
terms of the Partnership Unit Designation applicable to such Partnership Units;

(ii)    remaining Net Income will be allocated to the Holders of OP Units in
accordance with their respective Percentage Interests at the end of each Fiscal
Year;

(iii)    subject to the terms of any Partnership Unit Designation, Net Loss will
be allocated to the Holders of OP Units in accordance with their respective
Percentage Interests at the end of each Fiscal Year; and

(iv)    for purposes of this Section 6.02(a), the Percentage Interests of the
Holders of OP Units shall be calculated based on a denominator equal to the
aggregate OP Units outstanding as of the date of determination.

(b)    Allocations to Reflect Issuance of Additional Partnership Units. If any
Partner’s Percentage Interest “varies” during a taxable year within the meaning
of Regulations Section 1.706-4(a)(1), the General Partner is authorized to make
such amendments to this Section 6.02, or adopt such methods or conventions as it
determines are necessary or desirable to reflect the terms of the event(s)
giving rise to the variations.

Section 6.03    Additional Allocation Provisions. Notwithstanding the foregoing
provisions of this Article VI:

(a)    Regulatory Allocations.

(i)    Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), if there is a net decrease in Partnership Minimum Gain
during any Partnership Year, each Holder shall be specially allocated items of
Partnership income and gain

 

27



--------------------------------------------------------------------------------

for such year (and, if necessary, subsequent years) in an amount equal to such
Holder’s share of the net decrease in Partnership Minimum Gain, as determined
under Regulations Section 1.704-2(g). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Holder pursuant thereto. The items to be allocated shall be
determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2). This Section 6.03(a)(i) is intended to qualify as a “minimum gain
chargeback” within the meaning of Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

(ii)    Partner Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4) or in Section 6.03(a)(i) hereof, if there is a
net decrease in Partner Minimum Gain attributable to a Partner Nonrecourse Debt
during any Partnership Year, each Holder who has a share of the Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(5), shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Holder’s share of the net decrease in Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Holder pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2). This Section 6.03(a)(ii) is intended to qualify as a “chargeback
of partner nonrecourse debt minimum gain” within the meaning of Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.

(iii)    Nonrecourse Deductions and Partner Nonrecourse Deductions. Any
Nonrecourse Deductions for any Partnership Year shall be specially allocated to
the Holders in accordance with their Percentage Interests with respect to OP
Units. Any Partner Nonrecourse Deductions for any Partnership Year shall be
specially allocated to the Holder(s) who bears the economic risk of loss with
respect to the Partner Nonrecourse Debt to which such Partner Nonrecourse
Deductions are attributable, in accordance with Regulations Section 1.704-2(i).

(iv)    Qualified Income Offset. If a Holder (other than the General Partner)
unexpectedly receives an adjustment, allocation or distribution described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Partnership
income and gain shall be allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible. It is intended that this
Section 6.03(a)(iv) qualify and be construed as a “qualified income offset”
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

(v)    Gross Income Allocation. In the event that a Holder (other than the
General Partner) has an Adjusted Capital Account Deficit at the end of any
Partnership Year, such Holder shall be specially allocated items of Partnership
income and gain in the amount of such excess to eliminate such deficit as
quickly as possible.

(vi)    Section 754 Adjustment. To the extent that an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-

 

28



--------------------------------------------------------------------------------

1(b)(2)(iv)(m)(4), to be taken into account in determining Capital Accounts as
the result of a distribution to a Holder in complete liquidation of its
Partnership Interest, the amount of such adjustment to the Capital Accounts
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis), and such gain or
loss shall be specially allocated to the Holders in accordance with their
Partnership Units in the event that Regulations Section 1.704-1(b)(2)(iv)(m)(2)
applies, or to the Holders to whom such distribution was made in the event that
Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.

(vii)    Curative Allocations. The allocations set forth in Sections 6.03(a)(i),
(ii), (iii), (iv), (v), and (vi) hereof (the “Regulatory Allocations”) are
intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding the
provisions of Section 6.01 hereof, the Regulatory Allocations shall be taken
into account in allocating other items of income, gain, loss and deduction among
the Holders so that to the extent possible without violating the requirements
giving rise to the Regulatory Allocations, the net amount of such allocations of
other items and the Regulatory Allocations to each Holder of a Partnership Unit
shall be equal to the net amount that would have been allocated to each such
Holder if the Regulatory Allocations had not occurred.

(b)    Allocation of Excess Nonrecourse Liabilities. Except as may be provided
in a separate written agreement between the Partnership, Parent and any Limited
Partner, the Partnership shall allocate (i) “nonrecourse liabilities” (within
the meaning of Regulations Section 1.752-1(a)(2)) of the Partnership that are
secured by multiple Properties under any reasonable method chosen by the General
Partner in accordance with Regulations Section 1.752-3(a)(3) and (b) and (ii)
“excess nonrecourse liabilities” of the Partnership under any method approved
under Regulations Section 1.752-3(a)(3) as chosen by the General Partner.

(c)    Allocations to Reflect Outside Interests. Items of income, gain, loss or
deduction of the Partnership shall be specially allocated so as to take into
account amounts received by, and income or loss allocated to the Parent or any
Affiliate of the Parent with respect to any Outside Interest so that the overall
effect is to allocate items of income, gain, loss or deduction in the same
manner as would have occurred had such Outside Interest been held through the
Partnership (treating any items of income, gain, loss or deduction recognized by
the Partner in respect of Outside Interests as if such items of income, gain,
loss or deduction had been allocated by the Partnership to the Parent).

(d)    Items Available to be Specially Allocated. The amounts of the items of
Partnership income, gain, loss or deduction available to be specially allocated
pursuant to this Section 6.03 hereof shall be determined by applying rules
analogous to those set forth in the definitions of “Net Income” and “Net Loss”.

Section 6.04    Tax Allocations.

(a)    In General. Except as otherwise provided in this Section 6.04, for
federal income tax purposes under the Code and the Regulations each Partnership
item of income, gain, loss and deduction shall be allocated among the Holders in
the same manner as its correlative item of “book” income, gain, loss or
deduction is allocated pursuant to Sections 6.02 and 6.03 hereof.

 

29



--------------------------------------------------------------------------------

(b)    Allocations Respecting Section 704(c) Revaluations. Notwithstanding
Section 6.04(a) hereof, items of income, gain, loss or deduction with respect to
Property that is contributed to the Partnership with a Gross Asset Value that
varies from its adjusted basis in the hands of the contributing Partner
immediately preceding the date of contribution shall be allocated among the
Holders for income tax purposes pursuant to Regulations promulgated under Code
Section 704(c) so as to take into account such variation. The Partnership shall
account for such variation under any method approved under Code Section 704(c)
and the applicable Regulations as chosen by the General Partner; provided,
however, that the Partnership shall account for any such variation with respect
to a contribution of the Investment using the “traditional method” as described
in Regulations Section 1.704-3(b). In the event that the Gross Asset Value of
any partnership asset is adjusted pursuant to subsection (b) of the definition
of “Gross Asset Value”, subsequent allocations of items of income, gain, loss or
deduction with respect to such asset shall take account of the variation, if
any, between the adjusted basis of such asset and its Gross Asset Value in the
same manner as under Code Section 704(c) and the applicable Regulations or under
any method approved under Code Section 704(c) and the applicable Regulations as
chosen by the General Partner.

(c)    Notwithstanding the foregoing provisions of this Agreement, the General
Partner shall make such allocations as the General Partner determines are needed
to ensure that allocations are in accordance with the interests of the Partners
of the Partnership, within the meaning of the Code and Regulations. The General
Partner shall determine all matters concerning allocations for tax purposes not
expressly provided for herein. Notwithstanding anything to the contrary
contained in this Agreement, for the proper administration of the Partnership
and for preservation of uniformity of Partnership Units within a particular
class or series (and, if applicable, between or among different classes or
series of Partnership Units), the General Partner may (A) amend the provisions
of this Agreement as appropriate to reflect the proposal or promulgation of
Regulations under Code Section 704(b) or Code Section 704(c) and (B) adopt and
employ or modify such conventions and methods that the General Partner
determines to be appropriate for (i) the determination of items of income, gain,
loss and deduction of the Partnership and the allocation of such items among the
Partners and between transferors and transferees under this Agreement pursuant
to the Code and Regulations promulgated thereunder, (ii) the determination of
the identities and tax classifications of Partners, (iii) the valuation of the
Partnership’s assets and the determination of tax basis, (iv) the allocation of
asset values and tax basis, (v) the adoption and maintenance of accounting
methods, and (vi) taking into account differences between the Gross Asset Values
of the assets of the Partnership and adjusted tax basis pursuant to Code
Section 704(c) and the Regulations promulgated thereunder.

ARTICLE VII.

MANAGEMENT AND OPERATIONS OF BUSINESS

Section 7.01    Management.

(a)    Except as otherwise expressly provided in this Agreement, all management
powers over the business and affairs of the Partnership are and shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
right to participate in or exercise control or management power over the
business and affairs of the Partnership. The General Partner may not be removed
by the Limited Partners with or without cause, except with the consent of the

 

30



--------------------------------------------------------------------------------

General Partner. In addition to the powers now or hereafter granted to a general
partner of a limited partnership under the Act or that are granted to the
General Partner under any other provision of this Agreement, the General
Partner, subject to the other provisions hereof including, without limitation,
Section 15.15, shall have full power and authority to do all things deemed
necessary or desirable by it to conduct the business of the Partnership, to
exercise all powers set forth in Section 3.02 hereof and to effectuate the
purposes set forth in Section 3.01 hereof, including, without limitation:

(i)    the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
or selling assets to permit the Partnership to make distributions in such
amounts as will permit the Parent (so long as the Parent desires to qualify as a
REIT) to avoid the payment of any income or excise tax under the Code and to
make distributions to its stockholders sufficient to permit the Parent to
qualify as a REIT or otherwise to satisfy the REIT Requirements), the assumption
or guarantee of, or other contracting for, indebtedness and other liabilities,
the issuance of evidences of indebtedness (including the securing of same by
deed to secure debt, mortgage, deed of trust or other lien or encumbrance on the
Partnership’s assets) and the incurring of any obligations that it deems
necessary for the conduct of the activities of the Partnership;

(ii)    the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;

(iii)    subject to Section 11.02 hereof, the acquisition, sale, lease,
transfer, exchange or other disposition of any, all or substantially all of the
assets of the Partnership (including, but not limited to, the exercise or grant
of any conversion, option, privilege or subscription right or any other right
available in connection with any assets at any time held by the Partnership) or
the merger, consolidation, reorganization or other combination of the
Partnership with or into another entity;

(iv)    the mortgage, pledge, encumbrance or hypothecation of any assets of the
Partnership, the assignment of any assets of the Partnership in trust for
creditors or on the promise of the assignee to pay the debts of the Partnership,
the use of the assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with the terms of this Agreement and on any
terms that it sees fit, including, without limitation, the financing of the
operations and activities of the General Partner, the Parent, the Partnership or
any of the Partnership’s Subsidiaries, the lending of funds to other Persons
(including, without limitation, the Partnership’s Subsidiaries) and the
repayment of obligations of the Partnership, its Subsidiaries and any other
Person in which the Partnership has an equity investment, and the making of
capital contributions to and equity investments in the Partnership’s
Subsidiaries;

(v)    the use of the assets of the Partnership (including, without limitation,
cash on hand) for any purpose consistent with the terms of this Agreement and on
any terms it sees fit, including, without limitation, the financing of the
conduct of the operations of the Parent, the General Partner, the Partnership or
any of the Partnership’s Subsidiaries, the lending of funds to other Persons
(including, without limitation, the Parent, the General Partner and its
Subsidiaries and the Partnership’s Subsidiaries) and the repayment of
obligations of the Partnership and its Subsidiaries and any other Person in
which the Partnership has an equity investment and the making of capital
contributions to its Subsidiaries;

 

31



--------------------------------------------------------------------------------

(vi)    the management, operation, leasing, maintenance, repair, alteration,
demolition, replacement or improvement of any Property, including, without
limitation, any Contributed Property, or other asset of the Partnership or any
Subsidiary, whether pursuant to a Services Agreement or otherwise;

(vii)    the negotiation, execution and performance of any contracts, leases,
conveyances or other instruments that the General Partner considers useful or
necessary to the conduct of the Partnership’s operations or the implementation
of the General Partner’s powers under this Agreement, including contracting with
contractors, developers, consultants, government authorities, accountants, legal
counsel, other professional advisors and other agents (including the Transfer
Agent) and the payment of their expenses and compensation out of the
Partnership’s assets;

(viii)    the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement, the holding, management, investment and
reinvestment of cash and other assets of the Partnership and the collection and
receipt of revenues, rents and income of the Partnership;

(ix)    the maintenance of such insurance (including, without limitation,
directors and officers insurance) for the benefit of the Partnership and the
Partners (including, without limitation, the Parent and the General Partner) as
the General Partner deems necessary or appropriate, including, without
limitation, (i) casualty, liability and other insurance on the Properties and
(ii) liability insurance for the Indemnitees hereunder;

(x)    the formation of, or acquisition of an interest in, and the contribution
of property to, any further limited or general partnerships, limited liability
companies, joint ventures or other relationships that the General Partner deems
desirable (including, without limitation, the acquisition of interests in, and
the contributions of property to, any Subsidiary and any other Person in which
it has an equity investment from time to time); provided, however, that as long
as the Parent desires to qualify as a REIT, the General Partner may not engage
in any such formation, acquisition or contribution that would cause the Parent
not to qualify as a REIT;

(xi)    the filing of applications, communicating and otherwise dealing with any
and all governmental agencies having jurisdiction over, or in any way affecting,
the Partnership’s assets or any other aspect of the Partnership business;

(xii)    the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment, of any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

 

32



--------------------------------------------------------------------------------

(xiii)    the undertaking of any action in connection with the Partnership’s
direct or indirect investment in any Subsidiary or any other Person (including,
without limitation, the contribution or loan of funds by the Partnership to such
Persons);

(xiv)    except as otherwise specifically set forth in this Agreement, the
determination of the fair market value of any Partnership property distributed
in-kind using such reasonable method of valuation as it may adopt; provided,
that such methods are otherwise consistent with the requirements of this
Agreement;

(xv)    the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership;

(xvi)    the exercise, directly or indirectly, through any attorney-in-fact
acting under a general or limited power-of-attorney, of any right, including the
right to vote, appurtenant to any asset or investment held by the Partnership;

(xvii)    the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;

(xviii)    the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of any Person in which the Partnership does not have
an interest, pursuant to contractual or other arrangements with such Person;

(xix)    the making, execution and delivery of any and all deeds, leases, notes,
deeds to secure Debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary or appropriate in the
judgment of the General Partner for the accomplishment of any of the powers of
the General Partner enumerated in this Agreement;

(xx)    the issuance of additional Partnership Units in connection with Capital
Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article IV hereof;

(xxi)    the selection and dismissal of Parent Employees (including, without
limitation, employees having titles or offices such as president, vice
president, secretary and treasurer), and agents, outside attorneys, investment
and other advisers, managers, accountants, consultants and contractors of the
Partnership, the Parent or the General Partner, the determination of their
compensation and other terms of employment or hiring and the delegation to any
such Parent Employee the authority to conduct the business of the Partnership in
accordance with the terms of this Agreement;

(xxii)    the distribution of cash to acquire Partnership Units held by a
Limited Partner in connection with a Limited Partner’s exercise of its
Redemption right under Section 8.06 hereof;

 

33



--------------------------------------------------------------------------------

(xxiii)    maintaining, or causing to be maintained, the books and records of
the Partnership or the Transfer Agent to reflect accurately at all times the
Capital Contributions and Partnership Interests of the Holders as the same are
adjusted from time to time to the extent necessary to reflect redemptions,
Capital Contributions, the number of Partnership Units (including any issuance
thereof), the admission of any Additional Limited Partner or any Substituted
Limited Partner or otherwise;

(xxiv)    the determination regarding whether a payment to a Limited Partner who
exercises its Redemption right under Section 8.06 that is assumed by the General
Partner will be paid in the form of the Cash Amount or the Common REIT Shares
Amount, except as such determination may be limited by Section 8.06;

(xxv)    the collection and receipt of revenues and income of the Partnership;

(xxvi)    the registration of any class of securities of the Partnership under
the Securities Act or the Exchange Act, and the listing of any securities of the
Partnership on any exchange;

(xxvii)     an election to dissolve the Partnership pursuant to Section 13.01(b)
hereof; and

(xxviii)     the taking of any action necessary or appropriate to enable the
Parent to qualify as a REIT (so long as the Parent desires to qualify as a
REIT).

(b)    Each of the Limited Partners agrees that, except as provided in
Section 15.15 hereof, the General Partner is authorized to execute, deliver and
perform the above-mentioned agreements and transactions on behalf of the
Partnership without any further act, approval or vote of the Limited Partners,
notwithstanding any other provision of this Agreement, the Act or any applicable
law, rule or regulation and, in the absence of any specific corporate action on
the part of the General Partner to the contrary, the taking of any action or the
execution of any such document or writing by an officer of the General Partner,
in the name and on behalf of the General Partner, in its capacity as the general
partner of the Partnership, shall conclusively evidence (1) the approval thereof
by the General Partner, in its capacity as the general partner of the
Partnership, (2) the General Partner’s determination that such action, document
or writing is necessary or desirable to conduct the business and affairs of the
Partnership, exercise the powers of the Partnership under this Agreement and the
Act or effectuate the purposes of the Partnership, or any other determination by
the General Partner required by this Agreement in connection with the taking of
such action or execution of such document or writing, and (3) the authority of
such officer with respect thereto.

(c)    The General Partner may cause the Partnership to obtain and maintain
(i) casualty, liability and other insurance on the Properties and (ii) liability
insurance for the Indemnitees hereunder.

(d)    The General Partner may cause the Partnership to establish and maintain
working capital and other reserves in such amounts as the General Partner deems
appropriate and reasonable from time to time.

 

34



--------------------------------------------------------------------------------

(e)    In exercising its authority under this Agreement, the General Partner
may, but shall be under no obligation to, take into account the tax consequences
to any Partner (including the General Partner) of any action taken (or not
taken) by it. Except as may be provided in a separate written agreement between
the Partnership, Parent and any Limited Partner, the General Partner and the
Partnership shall not have liability to a Limited Partner under any
circumstances as a result of a tax liability incurred by such Limited Partner as
a result of an action (or inaction) by the General Partner pursuant to its
authority under this Agreement provided, that the General Partner has acted
pursuant to its authority under this Agreement.

Section 7.02    Certificate of Limited Partnership. To the extent that such
action is determined by the General Partner to be reasonable and necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate and do all the things to maintain the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) under the laws of the State of Delaware and each other state, the
District of Columbia or any other jurisdiction, in which the Partnership may
elect to do business or own property. Except as otherwise required under the
Act, the General Partner shall not be required, before or after filing, to
deliver or mail a copy of the Certificate or any amendment thereto to any
Limited Partner. The General Partner shall use all reasonable efforts to cause
to be filed such other certificates or documents as the General Partner
determines may be reasonable and necessary or appropriate for the formation,
continuation, qualification and operation of a limited partnership (or a
partnership in which the limited partners have limited liability to the extent
provided by applicable law) in the State of Delaware and any other state, or the
District of Columbia or other jurisdiction, in which the Partnership may elect
to do business or own property.

Section 7.03    Restrictions on General Partner’s Authority.

(a)    The General Partner may not take any action with respect to which the
written consent of a Majority in Interest of the Outside Limited Partners is
required pursuant to this Agreement without such written consent and may not
(1) perform any act that would subject a Limited Partner to liability as a
general partner in any jurisdiction or any other liability except as provided
herein or under the Act; or (2) enter into any contract, mortgage, loan or other
agreement that, in the absence of a default under such document, expressly
prohibits or restricts (a) the Parent, the General Partner or the Partnership
from performing its specific obligations under Section 8.06 hereof or (b) a
Limited Partner from exercising its rights under Section 8.06 hereof to effect a
Redemption, except, in either case, with the written consent of such Limited
Partner affected by the prohibition or restriction.

Section 7.04    Reimbursement of the General Partner and Parent.

(a)    Except as provided in this Section 7.04 and elsewhere in this Agreement
(including the provisions of Articles V and VI regarding distributions, payments
and allocations to which the General Partner may be entitled), the General
Partner shall not be compensated for its services as general partner of the
Partnership.

(b)    The Partnership shall be responsible for and shall pay all expenses
relating to the Partnership’s, the General Partner’s and the Parent’s
organization, the ownership of their assets and their operations. Each of the
General Partner and the Parent are authorized to pay

 

35



--------------------------------------------------------------------------------

compensation for accounting, administrative, legal, technical, management and
other services rendered to the Partnership, the General Partner and the Parent,
including any services rendered pursuant to a Services Agreement with an
Affiliate of the General Partner or the Parent. Except to the extent provided in
this Agreement, the General Partner, the Parent and their Affiliates shall be
reimbursed on a monthly basis, or such other basis as the General Partner
determines, for all expenses that the General Partner, the Parent and their
Affiliates incur relating to the ownership and operation of, or for the benefit
of, the Partnership (including, without limitation, administrative expenses);
provided, that the amount of any such reimbursement shall be reduced by any
interest earned by the General Partner and/or the Parent with respect to bank
accounts or other instruments or accounts held by it on behalf of the
Partnership. The Partners acknowledge that all such expenses of the General
Partner and/or the Parent are deemed to be for the benefit of the Partnership.
Such reimbursement shall be in addition to any reimbursement made as a result of
indemnification pursuant to Section 7.06 hereof. In the event that certain
expenses are incurred for the benefit of the Partnership and other entities
(including the General Partner and/or the Parent), such expenses will be
allocated to the Partnership and such other entities in such a manner as the
General Partner determines. All payments and reimbursements hereunder shall be
characterized for federal income tax purposes as expenses of the Partnership
incurred on its behalf, and not as expenses of the General Partner and/or the
Parent.

(c)    If the Parent elects to purchase from its stockholders REIT Shares for
the purpose of delivering such REIT Shares to satisfy an obligation under any
dividend reinvestment program adopted by the Parent, any employee stock purchase
plan adopted by the Parent or any similar obligation or arrangement undertaken
by the Parent in the future or for the purpose of retiring such REIT Shares, the
purchase price paid by the Parent for such REIT Shares and any other expenses
incurred by the Parent in connection with such purchase shall be considered
expenses of the Partnership and shall be advanced to the Parent or reimbursed to
the Parent, subject to the condition that: (1) if such REIT Shares subsequently
are sold by the Parent, the Parent shall pay or cause to be paid to the
Partnership any proceeds received by the Parent for such REIT Shares (which
sales proceeds shall include the amount of dividends reinvested under any
dividend reinvestment or similar program; provided, that a transfer of REIT
Shares for Partnership Units pursuant to Section 8.06 would not be considered a
sale for such purposes); and (2) if such REIT Shares are not retransferred by
the Parent within 30 days after the purchase thereof, or the Parent otherwise
determines not to retransfer such REIT Shares, the Parent shall cause the
Partnership to redeem a number of Partnership Units held by the Parent equal to
the number of such REIT Shares, as adjusted for stock dividends and
distributions, stock splits and subdivisions, reverse stock splits and
combinations, distributions of rights, warrants or options, and distributions of
evidences of indebtedness or assets relating to assets not received by the
General Partner pursuant to a pro rata distribution by the Partnership (in which
case such advancement or reimbursement of expenses shall be treated as having
been made as a distribution in redemption of such number of Partnership Units
held by the General Partner).

(d)    As set forth in Section 4.03, the Parent shall be treated as having made
a Capital Contribution in the amount of all expenses that the Parent incurs
relating to the Parent’s offering of REIT Shares or New REIT Securities.

(e)    If and to the extent any reimbursements to the General Partner pursuant
to this Section 7.04 constitute gross income of the General Partner (as opposed
to the repayment of

 

36



--------------------------------------------------------------------------------

advances made by the General Partner on behalf of the Partnership), such amounts
shall constitute guaranteed payments with respect to capital within the meaning
of Code Section 707(c), shall be treated consistently therewith by the
Partnership and all Partners, and shall not be treated as distributions for
purposes of computing the Partners’ Capital Accounts.

Section 7.05    Contracts with Affiliates.

(a)    The Partnership may lend or contribute funds or other assets to its
Subsidiaries or other Persons in which it has an equity investment, and such
Persons may borrow funds from the Partnership, on terms and conditions
established by the General Partner.

(b)    The Partnership may transfer assets to joint ventures, limited liability
companies, partnerships, corporations, business trusts or other business
entities in which it is or thereby becomes a participant upon such terms and
subject to such conditions consistent with this Agreement and applicable law, as
determined by the General Partner.

(c)    Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates shall sell, transfer or convey any property to
the Partnership, directly or indirectly, except pursuant to transactions that
are determined by the General Partner to be fair to the Partnership, in its
discretion.

(d)    The General Partner, without the approval of the Limited Partners, may
propose and adopt on behalf of the Partnership employee benefit plans funded by
the Partnership for the benefit of employees of the General Partner, the
Partnership, Subsidiaries of the Partnership or any Affiliate of any of them in
respect of services performed, directly or indirectly, for the benefit of the
Partnership or any of the Partnership’s Subsidiaries.

(e)    The General Partner is expressly authorized to enter into, in the name
and on behalf of the Partnership, any Services Agreement with Affiliates of any
of the Partnership, the General Partner or the Parent, on such terms as the
General Partner determines to be fair to the Partnership, in its discretion.

Section 7.06    Indemnification.

(a)    The Partnership shall, to the maximum extent permitted by applicable law
in effect from time to time, indemnify, and, without requiring a preliminary
determination of the ultimate entitlement to indemnification, pay or reimburse
reasonable expenses in advance of final disposition of a proceeding to each
Indemnitee; provided, however, that the Partnership shall not indemnify an
Indemnitee (1) for material acts or omissions that were committed in bad faith
or were the result of active and deliberate dishonesty, (2) for any transaction
for which such Indemnitee received an improper personal benefit in money,
property or services in violation or breach of any provision of this Agreement,
or (3) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. Without limitation, the
foregoing indemnity shall extend to any liability of any Indemnitee, pursuant to
a loan guaranty or otherwise (unless otherwise provided by the terms of any such
guaranty or other instrument), for any Debt of the Partnership or any Subsidiary
of the Partnership (including, without limitation, any Debt which the
Partnership or any Subsidiary of the Partnership has assumed or taken subject
to), and the General Partner is authorized and empowered, on behalf of

 

37



--------------------------------------------------------------------------------

the Partnership, to enter into one or more indemnity agreements consistent with
the provisions of this Section 7.06 in favor of any Indemnitee having or
potentially having liability for any such Debt. The termination of any
proceeding by judgment, order or settlement does not create a presumption that
the Indemnitee did not meet the requisite standard of conduct set forth in this
Section 7.06(a). The termination of any proceeding by conviction of an
Indemnitee or upon a plea of nolo contendere or its equivalent by an Indemnitee,
or an entry of an order of probation against an Indemnitee prior to judgment,
does not create a presumption that such Indemnitee acted in a manner contrary to
that specified in this Section 7.06(a) with respect to the subject matter of
such proceeding. Any indemnification pursuant to this Section 7.06 shall be made
only out of the assets of the Partnership and any insurance proceeds from any
liability policy covering the General Partner and any Indemnitees, and neither
the General Partner nor any Limited Partner shall have any obligation to
contribute to the capital of the Partnership or otherwise provide funds to
enable the Partnership to fund its obligations under this Section 7.06.

(b)    To the fullest extent permitted by law, and without requiring a
preliminary determination of the Indemnitee’s ultimate entitlement to
indemnification under Section 7.06(a) above, expenses incurred by an Indemnitee
who is a party to a proceeding or otherwise subject to or the focus of or is
involved in any proceeding shall be paid or reimbursed by the Partnership as
incurred by the Indemnitee in advance of the final disposition of the proceeding
upon receipt by the Partnership of (1) a written affirmation by the Indemnitee
of the Indemnitee’s belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in this Section 7.06(b) has
been met and (2) a written undertaking by or on behalf of the Indemnitee to
repay the amount if it shall ultimately be determined that the standard of
conduct has not been met.

(c)    The indemnification provided by this Section 7.06 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Limited Partners, as a matter
of law or otherwise, and shall continue with respect to an Indemnitee who has
ceased to serve in such capacity and shall inure to the benefit of the heirs,
successors, assigns and administrators of the Indemnitee unless otherwise
provided in a written agreement with such Indemnitee or in the writing pursuant
to which such Indemnitee is indemnified.

(d)    The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of any of the Indemnitees and such other Persons as the
General Partner shall determine, against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

(e)    Any liabilities which an Indemnitee incurs as a result of acting on
behalf of the Partnership, the General Partner, or the Parent (whether as a
fiduciary or otherwise) in connection with the operation, administration or
maintenance of an employee benefit plan or any related trust or funding
mechanism (whether such liabilities are in the form of excise taxes assessed by
the IRS, penalties assessed by the Department of Labor, restitutions to such a
plan or trust or other funding mechanism or to a participant or beneficiary of
such plan, trust or other funding mechanism, or otherwise) shall be treated as
liabilities or judgments or fines under this Section 7.06, unless such
liabilities arise as a result of (1) material acts or omissions that were
committed

 

38



--------------------------------------------------------------------------------

in bad faith or were the result of active and deliberate dishonesty, (2) any
transaction in which such Indemnitee received an improper personal benefit in
money, property or services in violation or breach of any provision of this
Agreement or applicable law, or (3) in the case of any criminal proceeding, any
act or omission that the Indemnitee knew or should have known, at the time of
the act or omission, was unlawful.

(f)    In no event may an Indemnitee subject any of the Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(g)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.06 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

(h)    The provisions of this Section 7.06 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons. Any
amendment, modification or repeal of this Section 7.06 shall be prospective only
and shall not in any way affect the obligations of the Partnership or the
limitations on the Partnership’s liability to any Indemnitee under this
Section 7.06 as in effect immediately prior to such amendment, modification or
repeal with respect to claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.

(i)    If and to the extent any payments to the General Partner pursuant to this
Section 7.06 constitute gross income to the General Partner (as opposed to the
repayment of advances made on behalf of the Partnership) such amounts shall be
treated as “guaranteed payments” for the use of capital within the meaning of
Code Section 707(c), shall be treated consistently therewith by the Partnership
and all Partners, and shall not be treated as distributions for purposes of
computing the Partners’ Capital Accounts.

Section 7.07    Standard of Care; Limitation of Liability of Covered Persons.

(a)    No Covered Person shall be liable to the Partnership, any Holder or any
other Covered Person for any loss, damage or claim incurred by reason of any
action taken or omitted to be taken by such Covered Person in good faith
reliance on the provisions of this Agreement, so long as such action or omission
does not constitute fraud or willful misconduct by such Covered Person.

(b)    This agreement is not intended to, and does not, create or impose any
fiduciary duty on any Covered Person. Furthermore, each of the Holders and the
Partnership waive any and all fiduciary duties that, absent such waiver, may be
implied by the Act or other applicable law, and in doing so, acknowledges and
agrees that the duties and obligation of each Covered Person to the Partnership,
the Holders and the other Covered Persons are only as expressly set forth in
this Agreement. The provisions of this Agreement, to the extent that they
restrict the duties and liabilities of a Covered Person otherwise existing at
law or in equity, are agreed by the Holders to replace such other duties and
liabilities of such Covered Person.

 

39



--------------------------------------------------------------------------------

(c)    Whenever in this Agreement a Covered Person is permitted or required to
make a decision (including a decision that is in such Covered Person’s
“discretion” or under a grant of similar authority or latitude), the Covered
Person shall be entitled to consider only such interests and factors as such
Covered Person desires, including its own interests, and shall have no duty or
obligation to give any consideration to any interest of or factors affecting the
Partnership, any Holder or any other Person.

(d)    Any amendment, modification or repeal of this Section 7.07 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the General Partner or its officers, managers,
directors or members, as applicable, to the Partnership and the Limited Partners
under this Section 7.07 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.

Section 7.08    Other Matters Concerning the General Partner.

(a)    The General Partner may rely upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture or
other paper or document believed by the General Partner, in its discretion, to
be genuine and to have been signed or presented by the proper party or parties.

(b)    The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers, architects, engineers,
environmental consultants and other consultants and advisers selected by it, and
any act taken or omitted to be taken in reliance upon the opinion of such
Persons as to matters that the General Partner believes, in its discretion, to
be within such Person’s professional or expert competence shall be conclusively
presumed to have been undertaken or omitted in accordance with such opinion.

(c)    The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers and
a duly appointed attorney or attorneys-in-fact. Each such attorney shall, to the
extent provided by the General Partner in the power of attorney, have full power
and authority to do and perform all and every act that is permitted or required
to be undertaken by the General Partner hereunder.

(d)    Notwithstanding any other provision of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership that the
General Partner determines is necessary or advisable in order (1) to protect the
ability of the Parent to qualify as a REIT or the Partnership to be taxed as
partnership for federal income tax purposes, (2) without limitation of the
foregoing clause (1) or clause (3) following, for the Parent otherwise to
satisfy the REIT Requirements or for the Partnership to satisfy the “qualifying
income” requirement of Code Section 7704(c), or (3) without limitation of the
foregoing clauses (1) or (2), to avoid the Parent incurring any federal income
or excise taxes, is expressly authorized under this Agreement and is approved by
all of the Limited Partners.

 

40



--------------------------------------------------------------------------------

Section 7.09    Title to Partnership Assets. Title to Partnership assets,
whether real, personal or mixed and whether tangible or intangible, shall be
deemed to be owned by the Partnership as an entity, and no Holder, individually
or collectively with other Holders or other Persons, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner declares and
warrants that any Partnership assets for which legal title is held in the name
of the General Partner or any nominee or Affiliate of the General Partner shall
be held by the General Partner for the use and benefit of the Partnership in
accordance with the provisions of this Agreement.

Section 7.10    Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the General Partner has full power and authority,
without the consent or approval of any other Partner or Person, to encumber,
sell or otherwise use in any manner any and all assets of the Partnership and to
enter into any contracts on behalf of the Partnership, and take any and all
actions on behalf of the Partnership, and such Person shall be entitled to deal
with the General Partner as if it were the Partnership’s sole party in interest,
both legally and beneficially. Each Limited Partner waives any and all defenses
or other remedies that may be available against such Person to contest, negate
or disaffirm any action of the General Partner in connection with any such
dealing. In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expediency of any act or
action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (1) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (2) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership, and
(3) such certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership.

ARTICLE VIII.

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

Section 8.01    Limitation of Liability. The Limited Partners shall have no
liability under this Agreement (other than for breach thereof) except as
expressly provided in Sections 10.04 or 13.02(d) or under the Act.

Section 8.02    Management of Business. No Limited Partner, in its capacity as a
Limited Partner, or Assignee shall take part in the operations, management or
control (within the meaning of the Act) of the Partnership’s business, transact
any business in the Partnership’s name or have the power to sign documents for
or otherwise bind the Partnership.

Section 8.03    Outside Activities of Limited Partners. Subject to any
agreements entered into pursuant to Section 7.05(e) hereof and any other
agreements (including, without limitation, any employment agreement) entered
into by a Limited Partner or its Affiliates with the

 

41



--------------------------------------------------------------------------------

General Partner, the Partnership, the Parent or any Affiliate thereof, any
Limited Partner and any Assignee, officer, director, employee, agent, trustee,
Affiliate, partner, member or shareholder of any Limited Partner shall be
entitled to and may have business interests and engage in business activities in
addition to those relating to the Partnership, including business interests and
activities that are in direct or indirect competition with the Partnership or
that are enhanced by the activities of the Partnership. Neither the Partnership
nor any Partner shall have any rights by virtue of this Agreement in any
business ventures of any Limited Partner or Assignee. Subject to such
agreements, none of the Limited Partners nor any other Person shall have any
rights by virtue of this Agreement or the partnership relationship established
hereby in any business ventures of any other Person (other than the General
Partner, to the extent expressly provided herein), and such Person shall have no
obligation pursuant to this Agreement, subject to Section 7.05(e) hereof and any
other agreements entered into by a Limited Partner or its Affiliates with the
General Partner, the Partnership, the Parent or any Affiliate thereof, to offer
any interest in any such business ventures to the Partnership, any Limited
Partner, the Parent or any such other Person, even if such opportunity is of a
character that, if presented to the Partnership, any Limited Partner, the Parent
or such other Person, could be taken by such Person.

Section 8.04    Withdrawal; Return of Capital. Except pursuant to the rights of
Redemption set forth in Section 8.06 hereof, no Limited Partner or Assignee
shall be entitled to the withdrawal or return of its Capital Contribution,
except to the extent of distributions made pursuant to this Agreement and upon
termination of the Partnership as provided herein. Except to the extent provided
in Articles V and VI hereof or otherwise expressly provided in this Agreement,
no Limited Partner or Assignee shall have priority over any other Limited
Partner or Assignee either as to the return of Capital Contributions or as to
profits, losses or distributions.

Section 8.05    Adjustment Factor. The Partnership shall notify any Limited
Partner, on written request, of the then current Adjustment Factor or any change
made to the Adjustment Factor.

Section 8.06    Redemption Rights. Except as otherwise agreed by the Partners:

(a)    On or after the date that is 12 months after the date of the issuance of
OP Units by the Partnership to a Limited Partner (other than the Parent), such
Limited Partner shall have the right (subject to the terms and conditions set
forth herein and in any other such agreement, as applicable) to require the
Partnership to redeem all or a portion of such OP Units that have been held for
at least 12 months (such OP Units being hereafter referred to as “Tendered
Units”) in exchange for the Cash Amount (a “Redemption”), from time to time,
unless the terms of such OP Units or a separate agreement entered into between
the Partnership and such Limited Partner with respect to such OP Units provide
that such OP Units are not entitled to a right of Redemption or provide for a
shorter or longer period before such Limited Partner may exercise such right of
Redemption or impose conditions on the exercise of such right of Redemption. Any
Redemption shall be exercised pursuant to a Notice of Redemption delivered to
the General Partner by the Limited Partner who is exercising the right (the
“Tendering Partner”). The Cash Amount shall be payable to the Tendering Partner
on the Specified Redemption Date. The Tendering Partner shall have no right,
with respect to any OP Units so redeemed, to receive any distributions paid on
or after the Specified Redemption Date.

 

42



--------------------------------------------------------------------------------

(b)    Notwithstanding Section 8.06(a) above, if a Limited Partner has delivered
to the General Partner a Notice of Redemption then the Parent (subject to the
limitations on ownership and transfer of REIT Shares set forth in the Charter
and subject to the terms and conditions herein and in any other agreement, as
applicable) may elect to assume and satisfy the Partnership’s Redemption
obligation and acquire some or all of the Tendered Units from the Tendering
Partner in exchange for the Common REIT Shares Amount (as of the Specified
Redemption Date) and, if the Parent (subject to the terms and conditions of any
other agreement) so elects, the Tendering Partner shall sell the Tendered Units
to the Parent in exchange for the Common REIT Shares Amount. In such event, the
Tendering Partner shall have no right to cause the Partnership to redeem such
Tendered Units. The Parent shall give such Tendering Partner written notice of
its election on or before the close of business on the fifth Business Day after
its receipt of the Notice of Redemption.

(c)    The Common REIT Shares Amount, if applicable, shall be delivered as duly
authorized, validly issued, fully paid and nonassessable Common REIT Shares and,
if applicable, free of any pledge, lien, encumbrance or restriction, other than
those provided in the Charter or the Bylaws of the Parent, the Securities Act,
relevant state securities or blue sky laws and any applicable registration
rights agreement with respect to such Common REIT Shares entered into by the
Tendering Partner. Notwithstanding any delay in such delivery (but subject to
Section 8.06(e)), the Tendering Partner shall be deemed the owner of such Common
REIT Shares for all purposes, including without limitation, rights to vote or
consent, and receive dividends, as of the Specified Redemption Date. In
addition, the Common REIT Shares for which the Partnership Units might be
exchanged shall also bear the legend set forth in the Charter.

(d)    Each Limited Partner covenants and agrees with the General Partner that
all Tendered Units shall be delivered to the General Partner free and clear of
all liens, claims and encumbrances whatsoever and should any such liens, claims
and/or encumbrances exist or arise with respect to such Tendered Units, the
General Partner shall be under no obligation to acquire the same. Each Limited
Partner further agrees that, in the event any state or local property transfer
tax is payable as a result of the transfer of its Tendered Units to the General
Partner (or its designee), such Limited Partner shall assume and pay such
transfer tax.

(e)    Notwithstanding the provisions of Sections 8.06(a), 8.06(b) or 8.06(c) or
any other provision of this Agreement, a Limited Partner (i) shall not be
entitled to effect a Redemption for cash or an exchange for Common REIT Shares
to the extent the ownership or right to acquire Common REIT Shares pursuant to
such exchange by such Partner on the Specified Redemption Date could cause such
Partner or any other Person to violate the restrictions on ownership and
transfer of Common REIT Shares set forth in the Charter of the Parent and
(ii) shall have no rights under this Agreement to acquire Common REIT Shares
which would otherwise be prohibited under the Charter. To the extent any
attempted Redemption or exchange for Common REIT Shares would be in violation of
this Section 8.06(e), it shall be null and void ab initio and such Limited
Partner shall not acquire any rights or economic interest in the cash otherwise
payable upon such Redemption or the Common REIT Shares otherwise issuable upon
such exchange.

(f)    Notwithstanding anything herein to the contrary (but subject to
Section 8.06(e)), with respect to any Redemption or exchange for Common REIT
Shares pursuant to this Section 8.06: (i) without the consent of the General
Partner, each Limited Partner may effect a

 

43



--------------------------------------------------------------------------------

Redemption only one time in each fiscal quarter; (ii) without the consent of the
General Partner, each Limited Partner may not effect a Redemption during the
period after the Partnership Record Date with respect to a distribution and
before the record date established by the General Partner for a distribution to
its stockholders of some or all of its portion of such distribution; (iii) the
consummation of any Redemption or exchange for Common REIT Shares shall be
subject to the expiration or termination of the applicable waiting period, if
any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended;
and (iv) each Tendering Partner shall continue to own all OP Units subject to
any Redemption or exchange for Common REIT Shares, and be treated as a Limited
Partner with respect to such OP Units for all purposes of this Agreement, until
such OP Units are transferred to the General Partner and paid for or exchanged
on the Specified Redemption Date. Until a Tendering Partner receives Common REIT
Shares on an applicable Specified Redemption Date, the Tendering Partner shall
have no rights as a stockholder of the General Partner with respect to such
Tendering Partner’s OP Units that are tendered for such Common REIT Shares.

(g)    In the event that the Partnership issues additional Partnership Interests
to any Additional Limited Partner pursuant to Section 4.04, the General Partner
shall make such revisions to this Section 8.06 as it determines are necessary to
reflect the issuance of such additional Partnership Interests.

ARTICLE IX.

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 9.01    Records and Accounting.

(a)    The General Partner shall keep or cause to be kept at the principal
office of the Partnership or the Transfer Agent, as applicable, those records
and documents required to be maintained by the Act and other books and records
deemed by the General Partner to be appropriate with respect to the
Partnership’s business, including, without limitation, all books and records
necessary to provide to the Limited Partners any information, lists and copies
of documents required to be provided pursuant to Section 8.05 or 9.03 hereof.
Any records maintained by or on behalf of the Partnership or the Transfer Agent
in the regular course of its business may be maintained electronically.

(b)    The books of the Partnership shall be maintained for financial reporting
purposes in accordance with U.S. GAAP or on such other basis as the General
Partner determines to be necessary or appropriate. Unless otherwise required by
applicable law, the Partnership and the Parent may utilize and maintain
integrated or consolidated accounting records, accounting operations and
accounting principles.

Section 9.02    Reports.

(a)    As soon as practicable, but in no event later than the date on which the
Parent mails its annual report to its stockholders, the General Partner shall
cause to be mailed to each Limited Partner an annual report, as of the close of
the most recently ended calendar year, containing financial statements of the
Partnership, or of the Parent if such statements are prepared on a consolidated
basis with the Partnership, for such calendar year, presented in accordance with
U.S. GAAP, such statements to be audited by a firm of independent public
accountants selected by the General Partner.

 

44



--------------------------------------------------------------------------------

(b)    If and to the extent that the Parent mails quarterly reports to its
stockholders, as soon as practicable, but in no event later than the date on
such reports are mailed, the General Partner shall cause to be mailed to each
Limited Partner a report containing unaudited financial statements, as of the
last day of such fiscal quarter, of the Partnership, or of the Parent if such
statements are prepared on a consolidated basis with the Partnership, and such
other information as may be required by applicable law or regulations.

(c)    The General Partner may satisfy its obligations under Sections 9.02(a)
and 9.02(b) by posting or making available the reports required by this
Section 9.02 on a website maintained by the U.S. Securities and Exchange
Commission or on a website maintained from time to time by the Partnership or
the Parent.

(d)    At the request of any Limited Partner, the General Partner shall provide
reasonable access to the books, records and work papers upon which the reports
required by this Section 9.02 are based, but only to the extent required by the
Act.

ARTICLE X.

TAX MATTERS

Section 10.01    Preparation of Tax Returns. The General Partner shall arrange
for the preparation and timely filing of all returns with respect to Partnership
income, gains, deductions, losses and other items required of the Partnership
for federal and state income tax purposes and shall use reasonable effort to
furnish, within 90 days of the close of each taxable year, the tax information
reasonably required by Holders for federal and state income tax reporting
purposes. A Limited Partner shall promptly provide the General Partner with such
information relating to any Contributed Properties, including tax basis and
other relevant information, as may be requested by the General Partner from time
to time.

Section 10.02    Tax Elections. The General Partner shall determine whether to
make any available election pursuant to the Code, including, but not limited to,
the election under Code Section 754, the election to use the “recurring item”
method of accounting provided under Code Section 461(h) with respect to property
taxes imposed on the Partnership’s Properties and the election under Code
Section 6226. The General Partner shall have the right to seek to revoke any
such election.

Section 10.03    Partnership Representative.

(a)    The General Partner shall be the “partnership representative” of the
Partnership for federal income tax purposes under Code Section 6223. The
partnership representative shall receive no compensation for its services. All
third-party costs and expenses incurred by the partnership representative in its
capacity as such (including legal and accounting fees and expenses) shall be
borne by the Partnership in addition to any reimbursement pursuant to
Section 7.04 hereof. The partnership representative may engage an accounting or
law firm to assist the partnership representative in its capacity as the
partnership representative.

 

45



--------------------------------------------------------------------------------

(b)    The partnership representative is authorized, but not required:

(i)    to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”);

(ii)    in the event that a notice of a final partnership adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “Final Adjustment”) is mailed to the partnership representative,
to seek judicial review of such Final Adjustment, including the filing of a
petition for readjustment with the United States Tax Court or the United States
Claims Court, or the filing of a complaint for refund with the District Court of
the United States for the district in which the Partnership’s principal place of
business is located;

(iii)    to intervene in any action brought by any other Partner for judicial
review of a Final Adjustment;

(iv)    to file a request for an administrative adjustment with the IRS at any
time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

(v)    to enter into an agreement with the IRS to extend the period for
assessing any tax that is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item; and

(vi)    to take any other action on behalf of the Partners in connection with
any tax audit or judicial review proceeding to the extent permitted by
applicable law or regulations.

The taking of any action and the incurring of any expense by the partnership
representative in connection with any such proceeding, except to the extent
required by law, will be determined by the partnership representative and the
provisions relating to indemnification of the General Partner set forth in
Section 7.06 hereof shall be fully applicable to the partnership representative
in its capacity as such.

(c)    BBA Elections and Procedures. In the event of a tax audit of the
Partnership that is subject to the partnership audit procedures enacted under
Section 1101 of the Bipartisan Budget Act of 2015 (the “BBA Procedures”), the
partnership representative may make any and all elections and take any actions
that are available to be made or taken by the partnership representative or the
Partnership under the BBA Procedures (including any election under Code
Section 6226). If an election under Code Section 6226(a) is made, the
Partnership shall furnish to each Holder for the year under audit a statement of
the Holder’s share of any adjustment set forth in the Final Adjustment, and each
Holder shall take such adjustment into account as required under Code
Section 6226(b). The financial burden of any “imputed underpayment” within the
meaning of Code Section 6225 paid (or payable) by the Partnership as a result of
an adjustment with respect to any partnership item, including any interest or
penalties with respect to any such adjustment (collectively, an “Imputed
Underpayment Amount”) shall be borne by the Partners and former Partners based
on the extent to which such Imputed Underpayment Amount is attributable to such

 

46



--------------------------------------------------------------------------------

Partner or former Partner in respect of an interest in the Partnership held by
such Partner or former Partner during the applicable “reviewed year” (within the
meaning of Code Section 6225(d)). The General Partner shall reasonably determine
the portion of an Imputed Underpayment Amount attributable to each Partner
and/or former Partner. To the extent feasible, this requirement shall be
implemented through adjustments to distributions in accordance with Article 5,
but Partners and former Partners shall be obligated to indemnify and hold
harmless the Partnership to the extent this requirement cannot be so
implemented. Any portion of an Imputed Underpayment Amount that the General
Partner attributes to a former Partner shall be an obligation of such former
Partner and any third-party transferee or assignee of such former Partner.
Imputed Underpayment Amounts also shall include any imputed underpayment within
the meaning of Code Section 6225 paid (or payable) by any entity treated as a
partnership for U.S. federal income tax purposes in which the Partnership holds
(or has held) a direct or indirect interest other than through entities treated
as corporations for U.S. federal income tax purposes to the extent that the
Partnership bears the economic burden of such amounts, whether by law or
contract.

(d)    Tax Returns and Tax Deficiencies. No Holder shall treat any Partnership
item inconsistently on such Holder’s federal, state, foreign or other income tax
return with the treatment of the item on the Partnership’s return. Any
deficiency for taxes imposed on any Holder (including penalties, additions to
tax or interest imposed with respect to such taxes and any tax deficiency
imposed pursuant to Code Section 6226 as amended by the BBA) will be paid by
such Holder and if required to be paid (and actually paid) by the Partnership,
will be recoverable from such Holder. The provisions of this Section 10.03(d)
shall survive the termination, dissolution, liquidation and winding up of the
Partnership and the withdrawal of any Holder from the Partnership or Transfer of
such Holder’s Partnership Interest.

Section 10.04    Withholding. The Partnership is authorized to withhold from or
pay on behalf of or with respect to each Holder any amount of federal, state,
local or foreign taxes that the General Partner determines that the Partnership
is required to withhold or pay with respect to any amount distributable or
allocable to such Holder pursuant to this Agreement. Any portion of a
distribution paid to, or for the benefit of, a Holder that is required to be
withheld by the Partnership, shall constitute a loan by the Partnership to such
Holder, which loan shall be repaid by such Holder within 15 days after notice
from the General Partner that such payment must be made unless (i) the
Partnership withholds such payment from another distribution that would
otherwise be made to the Holder or (ii) the General Partner determines that such
payment may be satisfied out of the Available Cash of the Partnership that
would, but for such payment, be distributed to the Holder. Each Holder
unconditionally and irrevocably grants to the Partnership a security interest in
such Holder’s Partnership Interest to secure such Holder’s obligation to pay to
the Partnership any amounts required to be paid pursuant to this Section 10.04.
In the event that a Holder fails to pay any amounts owed to the Partnership
pursuant to this Section 10.04 when due, the General Partner may elect to make
the payment to the Partnership on behalf of such defaulting Holder, and in such
event shall be deemed to have loaned such amount to such defaulting Holder and
shall succeed to all rights and remedies of the Partnership as against such
defaulting Holder (including, without limitation, the right to receive
distributions). Any amounts payable by a Holder hereunder shall bear interest at
the base rate on corporate loans at large United States money center commercial
banks, as published from time to time in The Wall Street Journal, plus four
percentage points (or, to the extent that such rate exceeds the maximum rate
permitted by applicable law, the maximum rate permitted by applicable law) from
the date such amount is due (i.e., 15 days after demand) until such amount is
paid in full. Each Holder shall take such actions as the Partnership or the
General Partner shall request in order to perfect or enforce the security
interest created hereunder.

 

47



--------------------------------------------------------------------------------

ARTICLE XI.

TRANSFERS AND WITHDRAWALS

Section 11.01    Transfer.

(a)    No part of a Partner’s Partnership Interest shall be subject to the
claims of any creditor, to any spouse for alimony or support, or to legal
process, and may not be voluntarily or involuntarily alienated or encumbered
except as may be specifically provided for in this Agreement or as required by
applicable law.

(b)    No Limited Partner Interest shall be Transferred, in whole or in part,
whether voluntary or involuntary, except in strict accordance with the terms and
conditions set forth in this Article XI. Any Transfer or purported Transfer of a
Partnership Interest not made in strict accordance with this Article XI shall be
null and void ab initio unless consented to by the General Partner in writing.

(c)    Notwithstanding the other provisions of this Article XI (other than
Section 11.06(d) hereof), the General Partner Interest may be Transferred, at
any time or from time to time, to the Parent or any of its Affiliates. Any
transferee of the entire General Partner Interest pursuant to this
Section 11.01(c) shall automatically become, without further action or consent
of any Limited Partners, the sole general partner of the Partnership, subject to
all the rights, privileges and obligations under this Agreement relating to a
general partner. Upon any Transfer permitted by this Section 11.01(c), the
transferor Partner shall be relieved of all its obligations under this
Agreement. The provisions of Sections 11.02(b), 11.03 and 11.04 hereof shall not
apply to any Transfer permitted by this Section 11.01(c).

(d)    Except in accordance with the terms and conditions set forth in this
Article XI, no Transfer of any Partnership Interest may be made to a lender to
the Partnership or any Person who is related (within the meaning of Regulations
Section 1.752-4(b)) to any lender to the Partnership whose loan constitutes a
Nonrecourse Liability, without the consent of the General Partner; provided,
that in the event of, and as a condition to, any such consent, the lender will
be required to enter into an arrangement with the Partnership and the General
Partner to redeem or exchange for Common REIT Shares any Partnership Units in
which a security interest is held by such lender concurrently with such time as
such lender would be deemed to be a partner in the Partnership for purposes of
allocating liabilities to such lender under Code Section 752.

Section 11.02    Transfer of General Partner’s Partnership Interest.

(a)    Except as provided in Section 11.02(c), the General Partner may not
Transfer its General Partner Interest except in connection with (i) a
transaction permitted under Section 11.02(b), (ii) any merger (including a
triangular merger), consolidation or other combination with or into another
Person following the consummation of which the equity holders of the surviving
entity are substantially identical to the stockholders of the Parent, (iii) a
transfer to the Parent or to any Subsidiary of the General Partner or the Parent
or (iv) as otherwise expressly permitted under this Agreement, nor shall the
General Partner withdraw as General Partner except

 

48



--------------------------------------------------------------------------------

in connection with a transaction permitted under Section 11.02(b) or any merger,
consolidation, or other combination permitted under clause (ii) of this
Section 11.02(a). The General Partner may specify upon a Transfer pursuant to
clause (iii) of this Section 11.02 that all or a portion of the Partnership
Interest that is Transferred will thereupon be a Limited Partner Interest.

(b)    The General Partner shall not engage in any merger (including, without
limitation, a triangular merger), consolidation or other combination with or
into another Person (other than any transaction permitted by clause (i) or (ii)
of Section 11.02(a)) or any sale of all or substantially all of its assets
(“Termination Transaction”), unless (i) it receives the consent of a Majority in
Interest of the Outside Limited Partners, (ii) following such merger or other
consolidation, substantially all of the assets of the surviving entity consists
of Partnership Units or (iii) in connection with which all Partners (other than
the General Partner) who hold OP Units either will receive, or will have the
right to receive, for each OP Unit an amount of cash, securities, or other
property equal to the product of the Adjustment Factor and the greatest amount
of cash, securities or other property paid to a holder of REIT Shares in
consideration of one such REIT Share at any time during the period from and
after the date on which the Termination Transaction is consummated; provided,
however, that, if in connection with the Termination Transaction, a purchase,
tender or exchange offer shall have been made to and accepted by the holders of
the percentage required for the approval of mergers under the organizational
documents of the Parent, each holder of OP Units shall receive, or shall have
the right to receive without any right of Consent set forth above in this
Section 11.02(b), the greatest amount of cash, securities, or other property
which such holder would have received had it exercised the Redemption right and
received Common REIT Shares in exchange for its OP Units immediately prior to
the expiration of such purchase, tender or exchange offer and had thereupon
accepted such purchase, tender or exchange offer.

(c)    The General Partner shall not enter into an agreement or other
arrangement providing for or facilitating the creation of a general partner of
the Partnership other than the General Partner, unless the successor General
Partner executes and delivers a counterpart to this Agreement in which such
General Partner agrees to be fully bound by all of the terms and conditions
contained herein that are applicable to a general partner.

Section 11.03    Transfer of Limited Partners’ Partnership Interests.

(a)    No Limited Partner shall Transfer all or any portion of its Partnership
Interest to any transferee without the written consent of the General Partner;
provided, however, that any Limited Partner may, at any time, without the
consent or approval of the General Partner, unless this Agreement, an applicable
Partnership Unit Designation or other writing executed by the relevant parties
provides otherwise (i) Transfer all or part of its Partnership Interest to any
Family Member (including a Transfer by a Family Member that is an inter vivos or
testamentary trust (whether revocable or irrevocable) to a Family Member that is
a beneficiary of such trust), any Charity, any Controlled Entity or any
Affiliate or (ii) pledge all or any portion of its Partnership Interest to a
lending institution as collateral or security for a bona fide loan or other
extension of credit, and Transfer such pledged Partnership Interest to such
lending institution in connection with the exercise of remedies under such loan
or extension of credit. To the extent such a Transfer is made to a Controlled
Entity or any Affiliate of the Transferor and such transferee thereafter ceases
to be a Controlled Entity or Affiliate of the Transferor, then a Transfer to
such transferee, subject to this Article, shall be deemed to occur at such time
as such transferee ceases to be a Controlled Entity or any Affiliate of the
Transferor.

 

49



--------------------------------------------------------------------------------

(b)    Notwithstanding any other provision of this Article XI (other than
Section 11.06(d) hereof), any Limited Partner Interests held by the General
Partner may be Transferred in whole or in part, at any time and from time to
time to any Person that is, at the time of such Transfer, the Parent (or any
successor thereto) or any Qualified REIT Subsidiary or other entity that is
disregarded as an entity separate from the Parent (or any successor thereto) for
federal income tax purposes.

(c)    Without limiting the generality of Section 11.03(a) hereof, it is
expressly understood and agreed that the General Partner will not consent to any
Transfer of all or any portion of any Partnership Interest pursuant to
Section 11.03(a) above unless such Transfer meets each of the following
conditions:

(i)    Such Transfer is made only to a single Qualified Transferee; provided,
however, that for such purposes, all Qualified Transferees that are Affiliates,
or that comprise investment accounts or funds managed by a single Qualified
Transferee and its Affiliates, shall be considered together to be a single
Qualified Transferee.

(ii)    The transferee in such Transfer assumes by operation of law or express
agreement all of the obligations of the transferor Limited Partner under this
Agreement with respect to such Transferred Partnership Interest; provided, that
no such Transfer (unless made pursuant to a statutory merger or consolidation
wherein all obligations and liabilities of the transferor Limited Partner are
assumed by a successor entity by operation of law) shall relieve the transferor
Limited Partner of its obligations under this Agreement without the approval of
the General Partner. Notwithstanding the foregoing, any transferee of any
Transferred Partnership Interest shall be subject to any and all ownership
limitations contained in the Charter that may limit or restrict such
transferee’s ability to exercise its Redemption rights, including, without
limitation, the applicable restrictions on ownership of shares of the Parent
imposed under the Charter.

(iii)    Any transferee, whether or not admitted as a Substituted Limited
Partner, shall take subject to the obligations of the transferor Limited Partner
hereunder. Unless admitted as a Substituted Limited Partner, no transferee,
whether by a voluntary or involuntary Transfer, by operation of law or
otherwise, shall have any rights hereunder, other than the rights of an Assignee
as provided in Section 11.05 hereof.

(iv)    Such Transfer is effective as of the first day of a calendar month.

(v)    The transferee is neither a “foreign person” within the meaning of Code
Section 1445(f) nor a “foreign partner” within the meaning of Code
Section 1446(e) and has delivered a certification to that effect substantially
in the form of Exhibit C or Exhibit D hereto.

(d)    If a Limited Partner is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Limited Partner’s estate shall have all the rights of a Limited Partner, but not
more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate, and such power as the Incapacitated Limited
Partner possessed to Transfer all or any part of its Partnership Interest.

 

50



--------------------------------------------------------------------------------

(e)    In connection with any proposed Transfer of a Limited Partner Interest,
the General Partner may require that the transferor Limited Partner provide, in
advance of the proposed Transfer, an opinion of counsel reasonably satisfactory
to it to the effect that the proposed Transfer may be effected without
registration under the Securities Act and will not otherwise violate any federal
or state securities laws or regulations applicable to the Partnership or the
Partnership Interests to be Transferred.

(f)    The General Partner may impose restrictions on the Transfer of a Limited
Partner Interest to the extent that the General Partner determines that such
restrictions are reasonably necessary in order to comply with any federal or
state securities laws or regulations applicable to the Partnership or the
Partnership Interests. The General Partner may impose such restrictions by
amending this Agreement without the approval of the Limited Partners or any
other Person.

Section 11.04    Substituted Limited Partners.

(a)    A transferee of a Limited Partner Interest pursuant to a Transfer
consented to by the General Partner pursuant to Section 11.03(a) may be admitted
as a Substituted Limited Partner only with the consent of the General Partner.
The failure or refusal by the General Partner to permit a transferee of any such
Limited Partner Interests to become a Substituted Limited Partner shall not give
rise to any cause of action against the Partnership or the General Partner.
Subject to the foregoing, any such transferee shall not be admitted as a
Substituted Limited Partner until and unless it furnishes to the General Partner
(i) evidence of acceptance, in form and substance satisfactory to the General
Partner, of all the terms, conditions and applicable obligations of this
Agreement, including, without limitation, the power of attorney granted in
Section 2.04 hereof, (ii) a counterpart signature page to this Agreement
executed by such Assignee, and (iii) such other documents and instruments as may
be required or advisable, as determined by the General Partner, to effect such
Assignee’s admission as a Substituted Limited Partner.

(b)    A transferee of a Limited Partner Interest who has been admitted as a
Substituted Limited Partner in accordance with this Article XI shall have all
the rights and powers and be subject to all the restrictions and liabilities of
a Limited Partner under this Agreement.

(c)    Upon the admission of a Substituted Limited Partner, the General Partner
shall cause the Substitute Limited Partner to be registered on the books and
records of the Transfer Agent or Partnership, as applicable, and to make such
other changes to such books and records as the General Partner shall determine
to be necessary or appropriate.

Section 11.05    Assignees. If the General Partner does not consent to the
admission of any transferee of any Limited Partner Interest as a Substituted
Limited Partner in connection with a Transfer permitted by the General Partner
pursuant to Section 11.03(a), such transferee shall be considered an Assignee
for purposes of this Agreement. An Assignee shall be entitled to all the rights
of an assignee of a limited partnership interest under the Act, including the
right to receive distributions from the Partnership and the share of Net Income,
Net Losses and other items of

 

51



--------------------------------------------------------------------------------

income, gain, loss, deduction and credit of the Partnership attributable to the
Partnership Units assigned to such Assignee and the rights to Transfer the
Partnership Units only in accordance with the provisions of this Article XI, but
shall not be deemed to be a Limited Partner or Holder of Partnership Units for
any other purpose under this Agreement, and shall not be entitled to effect a
Redemption or participate in a Consent or vote with respect to such Partnership
Units on any matter presented to the Limited Partners for approval (such right
to Consent or vote or effect a Redemption, to the extent provided in this
Agreement, shall not be exercisable by any Person, but rather shall be
forfeited). In the event that any Assignee desires to make a further assignment
of any such Partnership Units, such Assignee shall be subject to all the
provisions of this Article XI to the same extent and in the same manner as any
Limited Partner desiring to make an assignment of Partnership Units.

Section 11.06    General Provisions.

(a)    No Limited Partner or Assignee may withdraw from the Partnership other
than (i) as a result of a permitted Transfer of such Limited Partner’s or
Assignee’s entire Partnership Interest in accordance with this Article XI,
pursuant to which the transferee of such Partnership Interest becomes a
Substituted Limited Partner, or (ii) pursuant to a redemption (or acquisition by
the General Partner) of all of its Partnership Units pursuant to a Redemption
under Section 8.06 hereof and/or pursuant to any Partnership Unit Designation.

(b)    Any Limited Partner or Assignee who transfers its entire Partnership
Interest in a Transfer (i) consented to by the General Partner or otherwise
permitted pursuant to this Article XI where the transferee of such Partnership
Interest is admitted as a Substituted Limited Partner, (ii) pursuant to the
exercise of its rights to effect a redemption of all of its Partnership Units
pursuant to a Redemption under Section 8.06 hereof and/or pursuant to any
Partnership Unit Designation, or (iii) to the General Partner, whether or not
pursuant to Section 8.06(b) hereof, shall cease to be a Limited Partner at the
effective time of such event.

(c)    Subject to Section 6.04, if any Partnership Unit is Transferred in
compliance with the provisions of this Article XI, or is redeemed by the
Partnership, or acquired by the General Partner pursuant to Section 8.06 hereof,
on any day other than the first day of a Partnership Year, then Net Income, Net
Losses, each item thereof and all other items of income, gain, loss, deduction
and credit attributable to such Partnership Unit for such Partnership Year shall
be allocated to the transferor Partner or the Tendering Partner, as the case may
be, and, in the case of a Transfer or assignment other than a Redemption, to the
transferee Partner, by taking into account their varying interests during the
Partnership Year in accordance with Code Section 706(d) and the corresponding
Regulations, using a permissible method selected by the General Partner. All
distributions of Available Cash attributable to such Partnership Unit with
respect to which the Partnership Record Date is before the date of such
Transfer, assignment or Redemption shall be made to the transferor Partner or
the Tendering Partner, as the case may be, and, in the case of a Transfer other
than a Redemption, all distributions of Available Cash thereafter attributable
to such Partnership Unit shall be made to the transferee Partner.

(d)    In no event may any Transfer or assignment of a Partnership Interest by
any Partner (including any Redemption, any acquisition of Partnership Units by
the General Partner or any other acquisition of Partnership Units by the
Partnership) be made (i) to any Person who lacks

 

52



--------------------------------------------------------------------------------

the legal right, power or capacity to own a Partnership Interest; (ii) in
violation of applicable law; (iii) that consists of any component portion of a
Partnership Interest, such as the Capital Account, or rights to distributions,
separate and apart from all other components of a Partnership Interest; (iv) in
the event that such Transfer would cause the Parent to cease to comply with the
REIT Requirements; (v) if such Transfer would, in the opinion of legal counsel
to the Partnership, cause the Partnership to cease to be classified as a
partnership for federal income tax purposes (except as a result of the
Redemption (or acquisition by the General Partner) of all Partnership Units held
by all Limited Partners; (vi) if such Transfer would cause the Partnership to
have more than one hundred (100) partners for U.S. federal income tax purposes
(including as partners those persons indirectly owning an interest in the
Company through a partnership, limited liability company, subchapter S
corporation or grantor trust; (vii) if such Transfer would cause the Partnership
to become, with respect to any employee benefit plan subject to Title I of
ERISA, a “party-in-interest” (as defined in ERISA Section 3(14)) or a
“disqualified person” (as defined in Code Section 4975(c)); (viii) without the
consent of the General Partner, to any benefit plan investor within the meaning
of Department of Labor Regulations Section 2510.3-101(f), as modified by
Section 3(42) of ERISA, or as would otherwise cause participation by benefit
plan investors to be “significant” for the purposes of ERISA; (ix) except with
the consent of the General Partner, if such Transfer would, in the opinion of
legal counsel to the Partnership or the General Partner, cause any portion of
the assets of the Partnership to constitute assets of any employee benefit plan
pursuant to Department of Labor Regulations Section 2510.3-101; (x) if such
Transfer requires the registration of such Partnership Interest pursuant to any
applicable federal or state securities laws; (xi) except with the consent of the
Parent, if such Transfer would, in the opinion of legal counsel to the
Partnership or the General Partner, adversely affect the ability of the Parent
to qualify as a REIT or would subject the Parent to any federal income or excise
taxes; (xii) except with the consent of the General Partner, if such Transfer
would create a material risk that the Partnership would become a “publicly
traded partnership,” as such term is defined in Code Section 469(k)(2) or Code
Section 7704(b); (xiii) if such Transfer causes the Partnership (as opposed to
the Parent) to become a reporting company under the Exchange Act; or (xiv) if
such Transfer subjects the Partnership to regulation under the Investment
Company Act of 1940, the Investment Advisors Act of 1940 or ERISA, each as
amended.

ARTICLE XII.

ADMISSION OF PARTNERS

Section 12.01    Admission of Successor General Partner. A successor to all of
the General Partner’s General Partner Interest pursuant to Section 11.02 who is
proposed to be admitted as a successor General Partner shall be admitted to the
Partnership as the General Partner, effective immediately prior to such
Transfer. Any such successor shall carry on the business of the Partnership
without dissolution. In each case, the admission shall be subject to the
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission.

Section 12.02    Admission of Additional Limited Partners.

(a)    After the Effective Date, a Person (other than an existing Partner) who
makes a Capital Contribution to the Partnership in accordance with this
Agreement shall be

 

53



--------------------------------------------------------------------------------

admitted to the Partnership as an Additional Limited Partner only upon
furnishing to the General Partner (i) evidence of acceptance, in form and
substance satisfactory to the General Partner, of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 2.04 hereof, (ii) a counterpart signature page to
this Agreement executed by such Person, and (iii) such other documents or
instruments as may be required, as determined by the General Partner, in order
to effect such Person’s admission as an Additional Limited Partner and the
satisfaction of all the conditions set forth in this Section 12.02.

(b)    Notwithstanding anything to the contrary in this Section 12.02, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner. The admission of any Person as an Additional Limited Partner
shall become effective on the date reflected in the books and records of the
Partnership, following the consent of the General Partner to such admission.

(c)    Subject to Section 6.04, if any Additional Limited Partner is admitted to
the Partnership on any day other than the first day of a Partnership Year, then
Net Income, Net Losses, each item thereof and all other items of income, gain,
loss, deduction and credit allocable among the Holders for such Partnership Year
shall be allocated pro rata among such Additional Limited Partner and all other
Holders by taking into account their varying interests during the Partnership
Year in accordance with Code Section 706(d), using a permissible method selected
by the General Partner. All distributions of Available Cash with respect to
which the Partnership Record Date is before the date of such admission shall be
made solely to Holders other than the Additional Limited Partner, and all
distributions of Available Cash thereafter shall be made to all Holders
including such Additional Limited Partner.

Section 12.03    Amendment of Certificate. In connection with the admission to
the Partnership of any Partner, the General Partner shall take all steps
necessary and appropriate under the Act to amend the books and records of the
Partnership and, to the extent the General Partner determines to be necessary or
advisable, to file an amendment to the Certificate to reflect such admission and
may for this purpose exercise the power of attorney granted pursuant to
Section 2.04.

Section 12.04    Limit on Number of Partners. Unless otherwise permitted by the
General Partner, no Person shall be admitted to the Partnership as an Additional
Limited Partner if the effect of such admission would be to cause the
Partnership to have a number of Partners that would cause the Partnership to
become a reporting company under the Exchange Act.

Section 12.05    Admission. A Person shall be admitted to the Partnership as a
Limited Partner of the Partnership only upon strict compliance, and not upon
substantial compliance, with the requirements set forth in this Agreement for
admission to the Partnership as an Additional Limited Partner. Concurrently
with, and as evidence of, the admission of an Additional Limited Partner, the
General Partner shall cause the Partnership or the Transfer Agent to amend its
books and records to reflect the name, address and number of Partnership Units
of such Additional Limited Partner.

 

54



--------------------------------------------------------------------------------

ARTICLE XIII.

DISSOLUTION, LIQUIDATION AND TERMINATION

Section 13.01    Dissolution. The Partnership shall dissolve, and its affairs
shall be wound up, upon the first to occur of any of the following (each a
“Liquidating Event”), and no other event shall cause the dissolution of the
Partnership:

(a)    a final and nonappealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and nonappealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless, prior
to the entry of such order or judgment, a Majority in Interest of the Outside
Limited Partners agree in writing to continue the business of the Partnership
and to the appointment, effective as of a date prior to the date of such order
or judgment, of a successor General Partner;

(b)    a determination by the General Partner to dissolve the Partnership;

(c)    entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Act;

(d)    the occurrence of a Terminating Capital Transaction; or

(e)    the Incapacity or withdrawal of the General Partner, unless a Majority in
Interest of the Outside Limited Partners agree in writing to continue the
business of the Partnership and to the appointment, effective as of a date prior
to the date of such Incapacity or withdrawal, of a substitute General Partner.

Section 13.02    Winding Up.

(a)    Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and Partners.
After the occurrence of a Liquidating Event, no Partner shall take any action
that is inconsistent with, or not necessary to or appropriate for, the winding
up of the Partnership’s business and affairs. The General Partner or, in the
event that there is no remaining General Partner or the General Partner has
dissolved, become bankrupt within the meaning of the Act or ceased to operate,
any Person elected by the Limited Partners (the General Partner or such other
Person being referred to herein as the “Liquidator”) shall be responsible for
overseeing the winding up and dissolution of the Partnership and shall take full
account of the Partnership’s liabilities and property, and the Partnership’s
property shall be liquidated as promptly as is consistent with obtaining the
fair value thereof, and the proceeds therefrom shall be applied and distributed
in the following order:

(i)    First, to the satisfaction of all of the Partnership’s Debts and
liabilities to creditors other than the Holders (whether by payment or the
making of reasonable provision for payment thereof);

(ii)    Second, to the satisfaction of all of the Partnership’s Debts and
liabilities to the General Partner (whether by payment or the making of
reasonable provision for payment thereof), including, but not limited to,
amounts due as reimbursements under Section 7.04 hereof;

 

55



--------------------------------------------------------------------------------

(iii)    Third, to the satisfaction of all of the Partnership’s Debts and
liabilities to the Limited Partners and any Assignees (whether by payment or the
making of reasonable provision for payment thereof); and

(iv)    The balance, if any, to the Holders in amounts equal to their respective
positive Capital Account balances, after giving effect to all contributions,
distributions and allocations for all periods. Liquidating distributions shall
be made by the end of the taxable year of such liquidation (or, if later, within
ninety (90) days after the date of such liquidation) in accordance with
Regulations Section 1.704-1(b)(2)(ii)(b)(2).

The Liquidator shall not receive any additional compensation for any services
performed pursuant to this Article XIII, but shall be entitled to reimbursement
of expenses incurred to fulfill its obligations as the Liquidator.

(b)    Notwithstanding the provisions of Section 13.02(a) hereof that require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the Partnership
the Liquidator determines that an immediate sale of part or all of the
Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may defer for a reasonable time the liquidation of any
assets except those necessary to satisfy liabilities of the Partnership
(including to those Partners as creditors) and/or distribute to the Partners, in
lieu of cash, as tenants in common and in accordance with the provisions of
Section 13.02(a) hereof, undivided interests in such Partnership assets as the
Liquidator deems not suitable for liquidation. Any such distributions in kind
shall be made only if, in the judgment of the Liquidator, such distributions in
kind are in the best interest of the Partners, and shall be subject to such
conditions relating to the disposition and management of such properties as the
Liquidator deems reasonable and equitable and to any agreements governing the
operation of such properties at such time. The Liquidator shall determine the
fair market value of any property distributed in kind using such reasonable
method of valuation as it may adopt.

(c)    If any Limited Partner has a deficit balance in its Capital Account
(after giving effect to all Capital Contributions, distributions and allocations
for all Partnership Years, including the year during which such liquidation
occurs) (a “Capital Account Deficit”), such Limited Partner shall not be
required to make any Capital Contribution with respect to such Capital Account
Deficit and such Capital Account Deficit shall not be considered a debt owed to
the Partnership or any other Person for any purpose whatsoever.

(d)    (i) if the General Partner has a Capital Account Deficit upon a
liquidation of the Partnership, the General Partner shall contribute to the
capital of the Partnership at such time the amount necessary to restore such
Capital Account Deficit balance to zero; and (ii) Section 13.02(c) shall not
apply with respect to any other Partner to the extent, but only to the extent,
that such Partner previously has agreed in writing, with the consent of the
General Partner, to undertake an express obligation to restore all or any
portion of a deficit that may exist in its Capital Account upon a liquidation of
the Partnership. Any contribution required of a Partner under this
Section 13.02(d) shall be made on or before the later of (i) the end of the
Partnership Year in which the interest is liquidated or (ii) the ninetieth
(90th) day following the date of such liquidation.

 

56



--------------------------------------------------------------------------------

(e)    In the discretion of the General Partner or the Liquidator, a pro rata
portion of the distributions that would otherwise be made to the Holders
pursuant to this Article XIII may be:

(i)    distributed to a trust established for the benefit of the Holders for the
purpose of liquidating Partnership assets, collecting amounts owed to the
Partnership, and paying any contingent or unforeseen liabilities or obligations
of the Partnership or of the General Partner arising out of or in connection
with the Partnership and/or Partnership activities. The assets of any such trust
shall be distributed to the Holders, from time to time, in the reasonable
discretion of the Liquidator, in the same proportions and amounts as would
otherwise have been distributed to the Holders pursuant to Section 13.02(a); or

(ii)    withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided, that such
withheld or escrowed amounts shall be distributed to the Holders in the manner
and order of priority set forth in Section 13.02(a) hereof as soon as
practicable.

Section 13.03    [Omitted].

Section 13.04    Notice of Dissolution. In the event that a Liquidating Event
occurs or an event occurs that would, but for an election or objection by one or
more Partners pursuant to Section 13.01 hereof, result in a dissolution of the
Partnership, the General Partner shall, within 30 days thereafter, provide
written notice thereof to each of the Partners and, in the General Partner’s
discretion or as required by the Act, to all other parties with whom the
Partnership regularly conducts business, as the General Partner may determine,
or, if required by the Act, shall, publish notice thereof in a newspaper of
general circulation in each place in which the Partnership regularly conducts
business (as determined by the General Partner).

Section 13.05    Cancellation of Certificate of Limited Partnership. Upon the
completion of the liquidation of the Partnership’s cash and property as provided
in Section 13.02 hereof, the Partnership shall be terminated, a certificate of
cancellation shall be filed with the State of Delaware, all qualifications of
the Partnership as a foreign limited partnership in jurisdictions other than the
State of Delaware shall be cancelled, and such other actions as may be necessary
to terminate the Partnership shall be taken.

Section 13.06    Reasonable Time for Winding-Up. A reasonable time shall be
allowed for the orderly winding-up of the business and affairs of the
Partnership and the liquidation of its assets pursuant to Section 13.02 hereof,
in order to minimize any losses otherwise attendant upon such winding-up, and
the provisions of this Agreement shall remain in effect during the period of
liquidation and until the Partnership’s termination.

 

57



--------------------------------------------------------------------------------

ARTICLE XIV.

PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; MEETINGS; AMENDMENTS

Section 14.01    Procedures for Actions and Consents of Partners. Except as
otherwise provided in Section 15.15(c), the actions requiring Consent of Limited
Partners pursuant to this Agreement, or otherwise pursuant to applicable law,
rule or regulation, are subject to the procedures set forth in this Article XIV.

Section 14.02    Meetings of the Limited Partners.

(a)    If the General Partner determines to seek the consent of Limited
Partners, meetings of the Limited Partners may be called by the General Partner.
Notice of any such meeting shall be given to all Limited Partners not less than
seven days nor more than 90 days prior to the date of such meeting and shall
state the nature of the business to be transacted. Limited Partners may vote in
person or by proxy at such meeting. Whenever the vote or Consent of Limited
Partners is required under this Agreement, such vote or Consent may be given at
a meeting of the Limited Partners or may be given in accordance with the
procedure prescribed in Section 14.02(b) hereof.

(b)    Any action required or permitted to be taken at a meeting of the Limited
Partners may be taken without a meeting if a written consent setting forth the
action so taken is signed by Limited Partners holding a majority of the
Percentage Interests held by Limited Partners (or such other percentage as is
expressly required by this Agreement for the action in question). Such consent
may be in one instrument or in several instruments, and shall have the same
force and effect as a vote of Limited Partners holding a majority of the
Percentage Interests held by Limited Partners (or such other percentage as is
expressly required by this Agreement). Such consent shall be filed with the
General Partner. An action so taken shall be deemed to have been taken at a
meeting held on the effective date so certified.

(c)    Each Limited Partner may authorize any Person or Persons to act for it by
proxy on all matters in which a Limited Partner is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting. Every proxy must be signed by the Limited Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of 11 months from
the date thereof unless otherwise provided in the proxy (or there is receipt of
a proxy authorizing a later date). Every proxy shall be revocable at the
pleasure of the Limited Partner executing it, such revocation to be effective
upon the General Partner’s receipt of written notice of such revocation from the
Limited Partner executing such proxy. The use of proxies will be governed in the
same manner as in the case of corporations organized under the Delaware General
Corporation Law (including Section 212 thereof).

(d)    Each meeting of the Limited Partners shall be conducted by the General
Partner or such other Person as the General Partner may appoint pursuant to such
rules for the conduct of the meeting as the General Partner or such other Person
deems appropriate in its discretion. Without limitation, meetings of the Limited
Partners may be conducted in the same manner as meetings of the Parent’s
stockholders and may be held at the same time as, and as part of, the meetings
of the Parent’s stockholders.

 

58



--------------------------------------------------------------------------------

(e)    On matters on which Limited Partners are entitled to vote, each Limited
Partner holding OP Units shall have a vote equal to the number of OP Units held.

(f)    Except as otherwise expressly provided in this Agreement, the Consent of
Limited Partners holding a majority of the Percentage Interests held by Limited
Partners shall control all actions and decisions of the Limited Partners.

ARTICLE XV.

GENERAL PROVISIONS

Section 15.01    Addresses and Notice. Any notice, demand, request or report
required or permitted to be given or made to a Holder under this Agreement shall
be in writing and shall be deemed given or made when delivered in person or when
sent by first class United States mail or by other means of written or
electronic communication (including by telecopy, facsimile, electronic mail or
commercial courier service) to the Holder at the address set forth in the books
and records of the Partnership or the Transfer Agent or such other address of
which the Holder shall notify the General Partner in accordance with this
Section 15.01.

Section 15.02    Titles and Captions. All article or section titles or captions
in this Agreement are for convenience only. They shall not be deemed part of
this Agreement and in no way define, limit, extend or describe the scope or
intent of any provisions hereof. Except as specifically provided otherwise,
references to “Articles” or “Sections” are to Articles and Sections of this
Agreement.

Section 15.03    Pronouns and Plurals. Whenever the context may require, any
pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

Section 15.04    Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

Section 15.05    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

Section 15.06    Waiver.

(a)    No failure by any party to insist upon the strict performance of any
covenant, obligation, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute waiver of
any such breach or any other covenant, obligation, agreement or condition.

(b)    The restrictions, conditions and other limitations on the rights and
benefits of the Limited Partners contained in this Agreement, and the
obligations, covenants and other requirements of performance or notice by the
Limited Partners, are for the benefit of the Partnership and, except for an
obligation to pay money to the Partnership, may be waived or relinquished by the
General Partner on behalf of the Partnership in one or more instances from time
to time and at any time.

 

59



--------------------------------------------------------------------------------

Section 15.07    Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto.

Section 15.08    Applicable Law.

(a)    This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law. In the event of a conflict between any provision of this
Agreement and any non-mandatory provision of the Act (i.e., a provision of the
Act that may be varied by contract), the provisions of this Agreement shall
control and take precedence.

(b)    Each Holder (i) submits to the non-exclusive jurisdiction of any state or
federal court sitting in the State of Tennessee (collectively, the “Tennessee
Courts”), with respect to any dispute arising out of this Agreement or any
transaction contemplated hereby to the extent such courts would have subject
matter jurisdiction with respect to such dispute, (ii) irrevocably waives, and
agrees not to assert by way of motion, defense, or otherwise, in any such
action, any claim that it is not subject personally to the jurisdiction of any
of the Tennessee Courts, that its property is exempt or immune from attachment
or execution, that the action is brought in an inconvenient forum, or that the
venue of the action is improper, (iii) agrees that notice or the service of
process in any action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby shall be properly served or
delivered if delivered to such Holder at such Holder’s last known address as set
forth in the Partnership’s books and records, and (iv) irrevocably waives any
and all right to trial by jury in any legal proceeding arising out of or related
to this Agreement or the transactions contemplated hereby.

Section 15.09    Entire Agreement. This Agreement contains all of the
understandings and agreements between and among the Partners with respect to the
subject matter of this Agreement and the rights, interests and obligations of
the Partners with respect to the Partnership. Notwithstanding the immediately
preceding sentence, the Partners acknowledge and agree that the General Partner
may cause the Partnership to enter into side letters or similar written
agreements with a Limited Partner (other than an Affiliate of the General
Partner), executed contemporaneously with the admission of such Limited Partner
to the Partnership, varying the terms hereof with respect to such Limited
Partner, as negotiated with such Limited Partner and which the General Partner
deems necessary, desirable or appropriate. The parties hereto agree that any
terms, conditions or provisions contained in such side letters or similar
written agreements with a Limited Partner shall govern with respect to such
Limited Partner notwithstanding the provisions of this Agreement.

Section 15.10    Invalidity of Provisions. If any provision of this Agreement is
or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.

 

60



--------------------------------------------------------------------------------

Section 15.11    Limitation to Preserve REIT Qualification. Notwithstanding
anything else in this Agreement, to the extent that the amount paid, credited,
distributed or reimbursed by the Partnership to the Parent or the General
Partner or their trustees, officers, directors, managers, members, employees or
agents, whether as a reimbursement, fee, expense or indemnity (a “REIT
Payment”), would constitute gross income to the Parent for purposes of Code
Section 856(c)(2) or Code Section 856(c)(3), then, notwithstanding any other
provision of this Agreement, the amount of such REIT Payments, as selected by
the General Partner from among items of potential distribution, reimbursement,
fees, expenses and indemnities, shall be reduced for any Partnership Year so
that the REIT Payments, as so reduced, for or with respect to the Parent or the
General Partner, shall not exceed the lesser of:

(a)    an amount equal to the excess, if any, of (a) 4.9% of the Parent’s total
gross income (but excluding the amount of any REIT Payments) for the Partnership
Year that is described in subsections (A) through (I) of Code Section 856(c)(2)
over (b) the amount of gross income (within the meaning of Code
Section 856(c)(2)) derived by the Parent from sources other than those described
in subsections (A) through (I) of Code Section 856(c)(2) (but not including the
amount of any REIT Payments); or

(b)    an amount equal to the excess, if any, of (a) 24% of the Parent’s total
gross income (but excluding the amount of any REIT Payments) for the Partnership
Year that is described in subsections (A) through (I) of Code Section 856(c)(3)
over (b) the amount of gross income (within the meaning of Code
Section 856(c)(3)) derived by the Parent from sources other than those described
in subsections (A) through (I) of Code Section 856(c)(3) (but not including the
amount of any REIT Payments); provided, however, that REIT Payments in excess of
the amounts set forth in clauses (i) and (ii) above may be made if the General
Partner, as a condition precedent, obtains an opinion of tax counsel that the
receipt of such excess amounts shall not adversely affect the Parent’s ability
to qualify as a REIT. To the extent that REIT Payments may not be made in a
Partnership Year as a consequence of the limitations set forth in this
Section 15.11, such REIT Payments shall carry over and shall be treated as
arising in the following Partnership Year. The purpose of the limitations
contained in this Section 15.11 is to prevent the Parent from not qualifying as
a REIT by reason of the Parent’s share of items, including distributions,
payments, reimbursements, fees, expenses or indemnities, receivable directly or
indirectly from the Partnership, and this Section 15.11 shall be interpreted and
applied to effectuate such purpose.

Section 15.12    No Partition. No Partner shall have the right while this
Agreement remains in effect to have any Property partitioned, or to file a
complaint or institute any proceeding at law or in equity to have such Property
partitioned, and each Partner, on behalf of itself and its successors and
assigns hereby waives any such right. It is the intention of the Partners that
the rights of the parties hereto and their successors-in-interest to Property,
as among themselves, shall be governed by the terms of this Agreement, and that
the rights of the Partners and their successors-in-interest shall be subject to
the limitations and restrictions as set forth in this Agreement.

Section 15.13    No Third-Party Rights Created Hereby. Except as otherwise
provided in Section 7.10, the provisions of this Agreement are solely for the
purpose of defining the interests of the Partners, inter se; and no other Person
that is not a signatory hereto (or a permitted successor to such signatory
hereto) shall have any right, power, title or interest by way of subrogation or
otherwise, in and to the rights, powers, title and provisions of this Agreement.
No creditor or other

 

61



--------------------------------------------------------------------------------

third party having dealings with the Partnership (other than as expressly set
forth herein with respect to Indemnitees) shall have the right to enforce the
right or obligation of any Partner to make Capital Contributions or loans to the
Partnership or to pursue any other right or remedy hereunder or at law or in
equity. None of the rights or obligations of the Partners herein set forth to
make Capital Contributions or loans to the Partnership shall be deemed an asset
of the Partnership for any purpose by any creditor or other third party, nor may
any such rights or obligations be sold, transferred or assigned by the
Partnership or pledged or encumbered by the Partnership to secure any debt or
other obligation of the Partnership or any of the Partners.

Section 15.14    No Rights as Members of the General Partner Nor as Stockholders
of the Parent. Nothing contained in this Agreement shall be construed as
conferring upon the Limited Partners or any Assignees any rights whatsoever as
members of the General Partner or as stockholders of the Parent, including
without limitation any right to receive dividends or other distributions made to
members of the General Partner or stockholders of the Parent or to vote or to
consent or receive notice as stockholders in respect of any meeting of
stockholders for the election of directors of the Parent or any other matter.

Section 15.15    Amendments to Agreement.

(a)    The General Partner shall not amend this Agreement without the written
consent of a Majority in Interest of the Outside Limited Partners; provided
that, the General Partner may amend this Agreement, without the prior consent of
any Limited Partners, to the extent that the General Partner determines is
necessary or appropriate, in its discretion, to facilitate or implement any of
the following:

(i)    to add to the obligations of the General Partner or surrender any right
or power granted to the General Partner or any Affiliate of the General Partner
for the benefit of the Limited Partners;

(ii)    to reflect the admission, substitution or withdrawal of Partners or the
termination of the Partnership in accordance with this Agreement, and to cause
the Partnership or the Transfer Agent to amend its books and records in
connection with such admission, substitution or withdrawal;

(iii)    to cure or clarify any provision of this Agreement that the General
Partner determines to be ambiguous in a manner that the General Partner
determines to be consistent with applicable law and the other provisions of this
Agreement;

(iv)    to reflect a change that is of an inconsequential nature or does not
adversely affect the Limited Partners as such in any material respect, or to
correct or supplement any provision in this Agreement not inconsistent with law
or with other provisions, or make other changes with respect to matters arising
under this Agreement that will not be inconsistent with applicable law or with
the provisions of this Agreement, in any case, as determined by the General
Partner;

(v)    to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;

 

62



--------------------------------------------------------------------------------

(vi)    to set forth or amend the designations, preferences, conversion or other
rights, voting powers, restrictions, rights to allocations and distributions,
qualifications or terms or conditions of redemption of the holders of any
additional Partnership Units issued or established pursuant to this Agreement,
including as set forth in Sections 4.03(b), 5.06, 6.02(b), 6.04(c);

(vii)    (a) to reflect such changes as are reasonably necessary for the Parent
to qualify as a REIT or to satisfy the REIT Requirements; or (b) to reflect the
Transfer of all or any part of a Partnership Interest among the General Partner,
the Parent and any Qualified REIT Subsidiary or any entity that is disregarded
as an entity separate from the Parent for federal income tax purposes;

(viii)    to modify either or both the manner in which items of Net Income or
Net Loss are allocated pursuant to Article VI or the manner in which Capital
Accounts are adjusted, computed or maintained (but only to the extent set forth
in the definition of “Capital Account” or contemplated by the Code or the
Regulations);

(ix)    to issue additional Partnership Interests in accordance with
Section 4.03;

(x)    to reflect any other modification to this Agreement as is reasonably
necessary for or in furtherance of the business or operations of the Partnership
or the General Partner or Parent and which does not violate Section 15.15(b);

(xi)     as may be required to reflect the admission, substitution, termination
or withdrawal of Partners in accordance with this Agreement (which may be
effected through the replacement of then-current Exhibit A with an amended
Exhibit A, or in other records of the Partnership); and

(xii)    for the purposes contemplated by Section 11.03(f).

The General Partner will provide notice to the Limited Partners subsequent to
any action under this Section 15.15(a) taken by the General Partner.

(b)    Notwithstanding Section 15.15(a), this Agreement shall not be amended, by
the General Partner, without the consent of each Partner adversely affected
thereby, if such amendment or action would (i) convert a Limited Partner
Interest in the Partnership into a General Partner Interest (except as a result
of the General Partner acquiring such Partnership Interest), (ii) modify the
limited liability of a Limited Partner, (iii) materially amend or modify the
Redemption rights, Cash Amount or Common REIT Shares Amount as set forth in
Section 8.06 hereof, or materially amend or modify any related definitions, or
(iv) amend Section 11.02 or this Section 15.15(b).

(c)    Any amendments to this Agreement that require Consent of a Majority in
Interest of the Outside Limited Partners may be proposed only by the General
Partner. Following such proposal, the General Partner shall submit any proposed
amendment to the Limited Partners. The General Partner shall seek the written
consent of the Limited Partners on the proposed amendment or shall call a
meeting to vote thereon and to transact any other business that the

 

63



--------------------------------------------------------------------------------

General Partner may deem appropriate. For purposes of obtaining a written
consent, the General Partner may require a response within a reasonable
specified time, but not less than 10 days, and failure to respond in such time
period shall constitute a consent that is consistent with the General Partner’s
recommendation with respect to the proposal; provided, however, that an action
shall become effective at such time as requisite consents are received even if
prior to such specified time.

[signature page follows]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amended and Restated Agreement of Limited
Partnership has been executed as of the date first written above.

 

GENERAL PARTNER: RHP Partner, LLC By:   /s/ Scott J. Lynn Name:   Scott J. Lynn
Title:   Vice President LIMITED PARTNER: Ryman Hospitality Properties, Inc. By:
  /s/ Scott J. Lynn Name:   Scott J. Lynn Title:   Executive Vice President,
General Counsel and Secretary

 

[Signature Page to First Amended and Restated Agreement of Limited Partnership]



--------------------------------------------------------------------------------

Exhibit A

 

Partners

 

Units Held as of December 31, 2018

RHP Partner, LLC

  256,679

Ryman Hospitality Properties, Inc.

  51,079,060

 

A-1



--------------------------------------------------------------------------------

Exhibit B

NOTICE OF REDEMPTION OF OP UNITS

The undersigned Limited Partner hereby irrevocably (i) tenders for redemption
the number of OP Units in RHP Hotel Properties, LP (the “Partnership”) set forth
below into OP Units in accordance with the terms of the First Amended and
Restated Agreement of Limited Partnership of the Partnership, as amended; and
(ii) directs that any Common REIT Shares and any cash that may be deliverable
upon such redemption be delivered to the address specified below. The
undersigned hereby represents, warrants, and certifies that the undersigned
(a) has title to such OP Units, free and clear of the rights or interests of any
other person or entity other than the Partnership; (b) has the full right,
power, and authority to cause the redemption of such OP Units as provided
herein; and (c) has obtained the consent or approval of all persons or entities,
if any, having the right to consent or approve such redemption.

 

Name of Limited Partner:       (Print Exact Name as Registered with Partnership)

 

Number of OP Units to be Redeemed:    

 

Date of this Notice:                                                      

 

(Signature of Limited Partner: Sign Exact Name as Registered with Partnership)
  

 

(Street Address)   (City)            (State)            (Zip Code)

 

Signature Guaranteed by:    

 

Issue Check Payable to (if applicable):    

 

Issue Common REIT Shares to (if applicable):    

 

Social Security or Identifying Number of:     

 

B-1



--------------------------------------------------------------------------------

Exhibit C

CERTIFICATION OF NON-FOREIGN STATUS

(FOR LIMITED PARTNERS THAT ARE ENTITIES)

Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), in the event of a disposition by a non-U.S. person of a partnership
interest in a partnership in which (i) 50% or more of the value of the gross
assets consists of United States real property interests (“USRPIs”), as defined
in Section 897(c) of the Code, and (ii) 90% or more of the value of the gross
assets consists of USRPIs, cash, and cash equivalents, the transferee will be
required to withhold 10% of the amount realized by the non-U.S. person upon the
disposition. To inform Ryman Hospitality Properties, Inc. (“Parent”), RHP
Partner, LLC (the “General Partner”), and RHP Hotel Properties, LP (the
“Partnership”), that no withholding is required with respect to the redemption
or conversion by                                                   (“Partner”)
of its Partnership Units in the Partnership, the undersigned hereby certifies
the following on behalf of Partner:

 

  1.

Partner is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate, as those terms are defined in the Code and the Treasury
regulations thereunder.

 

  2.

Partner is not a disregarded entity as defined in Treasury Regulation
Section 1.1445-2(b)(2)(iii).

 

  3.

The U.S. employer identification number of Partner is
                                                 .

 

  4.

The principal business address of Partner is:
                                             ,
                                             , and Partner’s place of
incorporation is:                                              .

 

  5.

Partner agrees to inform Parent and General Partner if it becomes a foreign
person at any time during the three-year period immediately following the date
of this notice.

 

  6.

Partner understands that this certification may be disclosed to the Internal
Revenue Service by Parent or General Partner and that any false statement
contained herein could be punished by fine, imprisonment, or both.

Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
Partner.

 

PARTNER:   By:     Name:     Title:     Date:    

 

C-1



--------------------------------------------------------------------------------

Exhibit D

CERTIFICATION OF NON-FOREIGN STATUS

(FOR LIMITED PARTNERS THAT ARE INDIVIDUALS)

Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), in the event of a disposition by a non-U.S. person of a partnership
interest in a partnership in which (i) 50% or more of the value of the gross
assets consists of United States real property interests (“USRPIs”), as defined
in Section 897(c) of the Code, and (ii) 90% or more of the value of the gross
assets consists of USRPIs, cash, and cash equivalents, the transferee will be
required to withhold 10% of the amount realized by the non-U.S. person upon the
disposition. To inform Ryman Hospitality Properties, Inc. (“Parent”), RHP
Partner, LLC (the “General Partner”), and RHP Hotel Properties, LP (the
“Partnership”) that no withholding is required with respect to my redemption or
conversion of my Partnership Units in the Partnership, I,
                                                 , hereby certify the following:

 

  1.

I am not a nonresident alien for purposes of U.S. income taxation.

 

  2.

My U.S. taxpayer identification number (social security number) is
                                                 .

 

  3.

My home address is:                                          
                                         
                                        .

 

  4.

I agree to inform Parent and General Partner promptly if I become a nonresident
alien at any time during the three-year period immediately following the date of
this notice.

 

  5.

I understand that this certification may be disclosed to the Internal Revenue
Service by Parent or General Partner and that any false statement contained
herein could be punished by fine, imprisonment, or both.

Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct, and complete.

 

  Name:     Date:  

 

D-1